7/15/2019                  1st AmendedDocument
                    Case 19-10061     Combined Disclosure
                                                   133 Statement & Plan
                                                          Filed in TXSB - Sunglo
                                                                             onHome  Health - 07-15-2019
                                                                                 07/15/19      Page 1- ofGoogle
                                                                                                           48 Docs




                          UNITED STATES BANKRUPTCY COURT
                            SOUTHERN DISTRICT OF TEXAS
                               BROWNSVILLE DIVISION
     IN RE:                                    §   CASE NO. 19-10061
     SUNGLO HOME HEALTH SERVICES, INC.,        §
            Debtor                             §   CHAPTER 11
                     DEBTOR SUNGLO HOME HEALTH SERVICES, INC.’S
             1ST AMENDED COMBINED CHAPTER 11 DISCLOSURE STATEMENT AND
                       SMALL BUSINESS PLAN OF REORGANIZATION

             Sunglo Home Health Services, Inc. (the “Debtor” or “Sunglo”) files this 1st Amended Combined
     Chapter 11 Dislcosure Statement (the “Disclosure Statement”) and Small Business Plan of Reorganization
     (the “Plan”). The Debtor is seeking to repay its debts over time pursuant to the terms of its Plan. As
     required by the Bankruptcy Code (the “Code”), the Plan classifies claims and interests in various classes
     according to their right to priority of payments as provided in the Code. The Plan states whether each
     class of claims or interests is impaired or unimpaired. The Plan contains the terms for how each class of
     claims will be treated under the Plan.

     The Court has not yet confirmed the Plan. In other words, the terms of the Plan are not yet binding on
     anyone. If the Court later confirms the Plan, then the Plan will be binding on the Debtor and all creditors
     and interest holders in this case.

     The Debtor represents that everything in this document is true to the best of its knowledge. However, the
     information contained herein has not been independently audited.
     READ THIS DOCUMENT CAREFULLY FOR INFORMATION ABOUT THE FOLLOWING:

     •        The Debtor and significant events during the bankruptcy case.

     •      How the Plan proposes to treat claims or equity interests of the type you hold (e.g., what you will
     receive on your claim or equity interest if the Plan is confirmed).

     •        Who can vote or object to the Plan.

     •       What factors the Bankruptcy Court (the “Court”) will consider when deciding whether to confirm
     the Plan.

     •       Why the Debtor believes the Plan is feasible, and how the treatment of your claim or equity
     interest under the Plan compares to what you would receive on your claim or equity interest in liquidation.


                                                                                                                     Page 1

https://docs.google.com/document/d/1S6jww_uI0Hbac3xFkCSDlDr_-nLk6YnjAR4iE_tbS_w/edit                                          1/48
7/15/2019                  1st AmendedDocument
                    Case 19-10061     Combined Disclosure
                                                   133 Statement & Plan
                                                          Filed in TXSB - Sunglo
                                                                             onHome  Health - 07-15-2019
                                                                                 07/15/19      Page 2- ofGoogle
                                                                                                           48 Docs



      •       The effect of confirmation of the Plan.

                                                            I.     Disclaimer

     THE DEBTOR URGES ALL HOLDERS OF CLAIMS AND INTERESTS IN IMPAIRED CLASSES
     RECEIVING BALLOTS TO ACCEPT ITS DISCLOSURE STATEMENT.

     THE DISCLOSURE STATEMENT IS DESIGNED TO PROVIDE ADEQUATE INFORMATION TO
     ENABLE HOLDERS OF CLAIMS AGAINST AN INTEREST IN THE DEBTOR TO MAKE AN
     INFORMED JUDGMENT ON WHETHER TO ACCEPT OR REJECT THE PLAN. ALL HOLDERS OF
     CLAIMS AND INTERESTS ARE HEREBY ADVISED AND ENCOURAGED TO READ THIS
     DISCLOSURE STATEMENT AND THE PLAN IN THEIR ENTIRETY BEFORE VOTING TO ACCEPT
     OR REJECT THE PLAN. THE PLAN SUMMARY AND STATEMENTS MADE IN THIS DISCLOSURE
     STATEMENT ARE QUALIFIED IN THEIR ENTIRETY BY REFERENCE TO THE PLAN, WHICH IS
     INCLUDED IN THIS DOCUMENT, OTHER EXHIBITS ANNEXED HERETO AND OTHER
     DOCUMENTS REFERENCED AS FILED WITH THIS COURT BEFORE OR CONCURRENTLY WITH
     THE FILING OF THIS DISCLOSURE STATEMENT. FURTHERMORE, THE PROJECTED FINANCIAL
     INFORMATION CONTAINED HEREIN HAS NOT BEEN THE SUBJECT OF AN AUDIT. SUBSEQUENT
     TO THE DATE HEREOF, THERE CAN BE NO ASSURANCE THAT (A) THE INFORMATION AND
     REPRESENTATIONS CONTAINED HEREIN WILL CONTINUE TO BE MATERIALLY ACCURATE:
     OR (B) THIS DISCLOSURE STATEMENT CONTAINS ALL MATERIAL INFORMATION.

     ALL HOLDERS OF IMPAIRED CLAIMS AND IMPAIRED INTERESTS SHOULD READ AND
     CONSIDER CAREFULLY THE MATTERS DESCRIBED IN THIS DISCLOSURE STATEMENT AS A
     WHOLE, INCLUDING THE SECTION ENTITLED “RISK FACTORS” PRIOR TO VOTING ON THE
     PLAN. IN MAKING A DECISION TO ACCEPT OR REJECT THE PLAN, EACH HOLDER OF A
     CLAIM OR INTEREST MUST RELY ON ITS OWN EXAMINATION OF THE DEBTOR AS DESCRIBED
     IN THIS DISCLOSURE STATEMENT AND THE TERMS OF THE PLAN, INCLUDING THE MERITS
     AND RISKS INVOLVED. IN ADDITION, CONFIRMATION AND CONSUMMATION OF THE PLAN IS
     SUBJECT TO CONDITIONS PRECEDENT THAT COULD LEAD TO DELAYS IN CONSUMMATION
     OF THE PLAN. THERE CAN BE NO ASSURANCE THAT EACH OF THESE CONDITIONS WILL BE
     SATISFIED OR WAIVED OR THAT THE PLAN WILL BE CONSUMMATED. EVEN AFTER THE
     EFFECTIVE DATE, DISTRIBUTIONS UNDER THE PLAN MAY BE SUBJECT TO THE SUBSTANTIAL
     DELAYS FOR HOLDERS OF CLAIMS AND INTERESTS THAT ARE DISPUTED.

     THIS DISCLOSURE STATEMENT IS BEING SUBMITTED TO THE BANKRUPTCY COURT FOR
     APPROVAL AS CONTAINING ADEQUATE INFORMATION OF A KIND AND IN SUFFICIENT
     DETAIL TO ENABLE HOLDERS OF THE CLAIMS AND INTERESTS TO MAKE AN INFORMED
     JUDGMENT WITH RESPECT TO VOTING TO ACCEPT OR REJECT THIS PLAN. HOWEVER, THE
     BANKRUPTCY COURT’S APPROVAL OF THIS DISCLOSURE STATEMENT DOES NOT
     CONSTITUTE A RECOMMENDATION OR DETERMINATION BY THE BANKRUPTCY COURT
     WITH RESPECT TO THE MERITS OF THE PLAN.



                                                                                                                     Page 2

https://docs.google.com/document/d/1S6jww_uI0Hbac3xFkCSDlDr_-nLk6YnjAR4iE_tbS_w/edit                                          2/48
7/15/2019                  1st AmendedDocument
                    Case 19-10061     Combined Disclosure
                                                   133 Statement & Plan
                                                          Filed in TXSB - Sunglo
                                                                             onHome  Health - 07-15-2019
                                                                                 07/15/19      Page 3- ofGoogle
                                                                                                           48 Docs



     NO PARTY IS AUTHORIZED BY THE DEBTOR TO GIVE ANY INFORMATION OR MAKE ANY
     REPRESENTATION WITH RESPECT TO THE PLAN OR REORGANIZATION SECURITIES OTHER
     THAN THAT WHICH IS CONTAINED IN THIS DISCLOSURE STATEMENT. NO REPRESENTATIONS
     OR INFORMATION CONCERNING THE DEBTOR, THE DEBTOR’S FUTURE BUSINESS
     OPERATIONS OR THE VALUE OF DEBTOR’S PROPERTIES HAVE BEEN AUTHORIZED BY THE
     DEBTOR, OTHER THAN AS SET FORTH HEREIN. ANY INFORMATION OR REPRESENTATIONS
     GIVEN TO OBTAIN YOUR ACCEPTANCE OR REJECTION OF THE PLAN WHICH ARE DIFFERENT
     FROM OR INCONSISTENT WITH THE INFORMATION OR REPRESENTATIONS CONTAINED
     HEREIN AND IN THE PLAN SHOULD NOT BE RELIED UPON BY ANY HOLDERS OF CLAIMS AND
     INTEREST IN VOTING ON THE PLAN.

     THIS DISCLOSURE STATEMENT HAS BEEN PREPARED IN ACCORDANCE WITH SECTION 1125
     OF THE BANKRUPTCY CODE AND NOT IN ACCORDANCE WITH FEDERAL OR STATE
     SECURITIES LAWS OR OTHER APPLICABLE NONBANKRUPTCY LAW. ENTITIES HOLDING OR
     TRADING IN OR OTHERWISE PURCHASING, SELLING OR TRANSFERRING CLAIMS AGAINST,
     INTEREST IN OR SECURITIES OF, THE DEBTOR SHOULD EVALUATE THIS DISCLOSURE
     STATEMENT ONLY IN LIGHT OF THE PURPOSE FOR WHICH IT HAS BEEN PREPARED.

     UNTIL THE EFFECTIVE DATE, WITH RESPECT TO THE CONTESTED MATTERS, ADVERSARY
     PROCEEDINGS AND OTHER PENDING OR THREATENED ACTIONS (WHETHER OR NOT
     PENDING), THIS DISCLOSURE STATEMENT AND THE INFORMATION CONTAINED HEREIN
     SHALL NOT BE CONSTRUED AS AN ADMISSION OR STIPULATION BY ANY ENTITY, BUT
     RATHER AS STATEMENTS MADE IN SETTLEMENT NEGOTIATIONS GOVERNED BY RULE 408 OF
     THE FEDERAL RULES OF EVIDENCE AND ANY OTHER RULE OR STATUTE OF SIMILAR
     IMPORT.

     THE DISCLOSURE STATEMENT SHALL NEITHER BE ADMISSIBLE IN ANY PROCEEDING
     INVOLVING A DEBTOR OR ANY OTHER PARTY NOR BE CONSTRUED TO BE PROVIDING ANY
     LEGAL BUSINESS, FINANCIAL OR TAX ADVICE. EACH HOLDER OF A CLAIM OR INTEREST
     SHOULD, THEREFORE, CONSULT WITH ITS OWN LEGAL, BUSINESS, FINANCIAL AND TAX
     ADVISORS AS TO ANY SUCH MATTERS CONCERNING THE SOLICITATION, THE PLAN OR THE
     TRANSACTIONS CONTEMPLATED THEREBY.

     THE TERMS OF THE PLAN GOVERN IN THE EVENT OF ANY INCONSISTENCY WITH THE
     SUMMARY THEREOF IN THIS DISCLOSURE STATEMENT.

       II. The Disclosure Statement and the Confirmation and Requirements for Voting Confirmation Of
                                      the Debtor’s Plan of Reorganization
                                  A. The Purpose of the Disclosure Statement

     The Bankruptcy Code (Title 11 U.S.C. §101 et seq.) requires that “adequate information” be furnished all
     Creditors or parties in interest, consisting of a full and adequate disclosure by the Debtor in Possession of

                                                                                                                     Page 3

https://docs.google.com/document/d/1S6jww_uI0Hbac3xFkCSDlDr_-nLk6YnjAR4iE_tbS_w/edit                                          3/48
7/15/2019                  1st AmendedDocument
                    Case 19-10061     Combined Disclosure
                                                   133 Statement & Plan
                                                          Filed in TXSB - Sunglo
                                                                             onHome  Health - 07-15-2019
                                                                                 07/15/19      Page 4- ofGoogle
                                                                                                           48 Docs



     its historical, current, and anticipated future financial and business affairs, so that Creditors and other
     parties in interest can make an informed decision concerning any vote they may cast either in favor or, in
     opposition to, any proposed Plan. The purpose of this Disclosure Statement is to provide such information
     as will enable a hypothetical, reasonable investor, typical of the holders of such claims in this case, to
     make an informed judgment in exercising his/her or its right to either accept or reject the Plan. A copy of
     the Plan is being provided with this Disclosure Statement.

     THIS OBJECTION PROCESS IS A PRE-CONDITION TO YOUR RELIANCE ON THIS DISCLOSURE
     STATEMENT.

     THIS DISCLOSURE STATEMENT HAS BEEN PRESENTED TO THE BANKRUPTCY COURT FOR
     APPROVAL AS CONTAINING “ADEQUATE INFORMATION” AS REQUIRED UNDER THE BANKRUPTCY
     CODE. SUCH APPROVAL IS REQUIRED BY STATUTE AND DOES NOT CONSTITUTE A JUDGEMENT
     BY THE COURT AS TO THE DESIRABILITY OF THE PLAN OR AS TO THE VALUE OR SUITABILITY OF
     ANY CONSIDERATION OFFERED THEREBY. THE FINAL APPROVAL OF THIS DISCLOSURE
     STATEMENT WILL BE GRANTED BY THE BANKRUPTCY COURT ONLY AFTER (i) YOU HAVE
     RECEIVED NOTICE OF ITS FILING AND HAVE BEEN GIVEN AN OPPORTUNITY TO BE HEARD, AND
     (ii) YOU DO NOT OBJECT ON THE BASIS OF ABSENCE OF “ADEQUATE INFORMATION” AND
     SUSTAIN YOUR OBJECTION AT THE DISCLOSURE STATEMENT HEARING.

     IF YOU FAIL TO OBJECT AFTER NOTICE, YOU MAY BE FOREVER BARRED OR ESTOPPED FROM
     COMPLAINING OF THE CONTENTS OR LACK OF CONTENTS OF THIS DISCLOSURE STATEMENT.

     YOU ARE SPECIFICALLY REFERRED TO THE TERMS AND CONDITIONS OF THE PLAN AS FILED AND
     YOU ARE CAUTIONED THAT THIS DISCLOSURE STATEMENT MAY NOT BE RELIED UPON AS A
     SUBSTITUTE FOR A CAREFUL REVIEW AND ANALYSIS OF THE PLAN AND OF ALL SUPPLEMENTS
     AND AMENDMENTS WHICH MAY BE ALLOWED AND APPROVED. THE PLAN MAY BE AMENDED
     AND SUPPLEMENTED AFTER THIS DISCLOSURE STATEMENT IS FURNISHED TO YOU, UNDER
     CERTAIN CRITERIA SET FORTH IN THE BANKRUPTCY CODE AND PLAN.

                                  B. Source of Information For the Disclosure Statement

     The Debtor has supplied the information in this Disclosure Statement and has made the estimation of
     values contained in this Disclosure Statement based on information obtained from several sources. No
     independent estimate of value has been made. The financial information is believed to be materially
     accurate and properly presented for the intended use: However, the accounting information is not now the
     subject of and has never been the subject of, an audit by any certified public accountant or any
     governmental agency. Although the Debtor believes that the information contained in all financial records
     is reasonably and materially accurate, the Debtor does not warrant its accuracy.




                                                                                                                     Page 4

https://docs.google.com/document/d/1S6jww_uI0Hbac3xFkCSDlDr_-nLk6YnjAR4iE_tbS_w/edit                                          4/48
7/15/2019                  1st AmendedDocument
                    Case 19-10061     Combined Disclosure
                                                   133 Statement & Plan
                                                          Filed in TXSB - Sunglo
                                                                             onHome  Health - 07-15-2019
                                                                                 07/15/19      Page 5- ofGoogle
                                                                                                           48 Docs



                                               III. The Plan Confirmation Process

     To be confirmable, the Plan must meet the requirements listed in §§1129(a) or (b) of the Code. These
     include the requirements that: (i) the Plan must be proposed in good faith; (ii) at least one impaired class
     of claims must accept the plan, without counting votes of insiders; (iii) the Plan must distribute to each
     creditor and equity interest holder at least as much as the creditor or equity interest holder would receive
     in a chapter 7 liquidation case, unless the creditor or equity interest holder votes to accept the Plan; and
     (iv) the Plan must be feasible. These requirements are not the only requirements listed in §1129, and they
     are not the only requirements for confirmation.

     Under the Bankruptcy Code, the following steps must be taken to confirm a Chapter 11 Plan of
     Reorganization.
                                         A. Solicitation of Plan

     If the Court approves Debtor’s Disclosure Statement, as contained herein, Debtor will forward to its
     creditors and other parties-in-interest the Disclosure Statement and Plan together with the Court’s Order
     Approving Disclosure Statement, Giving Notice of Confirmation Hearing, Setting Certain Deadlines and
     Providing for Other Matters Concerning Confirmation of the Plan (the “Order”). The Order will schedule
     the hearing on the confirmation of the Plan and provide dates by which creditors, or any party-in-interest,
     may file an objection to the confirmation of the Plan.

                                 B. The Confirmation Hearing and Objections to the Plan

     The Bankruptcy Code requires the Bankruptcy Court, after notice, to hold a hearing on confirmation of the
     plan, at which any party-in-interest may object to confirmation of the Plan.

     The date and time of the hearing on confirmation of the Plan will be set forth in a notice to each Creditor.
     The hearing may be adjourned from time to time by the Bankruptcy Court without further notice except
     for an announcement made at the hearing or any adjournment thereof. Any objection to confirmation of
     the Plan must be made in writing and filed with the Bankruptcy Court and served upon Debtor’s counsel at
     the address listed below, together with the proof of service, on or before the date set by the Bankruptcy
     Court:
     JS Whitworth Law Firm, PLLC
     Attn: Jana Smith Whitworth
     P.O. Box 2831
     McAllen, TX 78502
     jana@jswhitworthlaw.com
     (956) 371-1933 - Telephone
     (956) 265-1753 - Fax



                                                                                                                     Page 5

https://docs.google.com/document/d/1S6jww_uI0Hbac3xFkCSDlDr_-nLk6YnjAR4iE_tbS_w/edit                                          5/48
7/15/2019                  1st AmendedDocument
                    Case 19-10061     Combined Disclosure
                                                   133 Statement & Plan
                                                          Filed in TXSB - Sunglo
                                                                             onHome  Health - 07-15-2019
                                                                                 07/15/19      Page 6- ofGoogle
                                                                                                           48 Docs



     Objections to confirmation of the Plan are governed by Bankruptcy Rule 9014.

     UNLESS OBJECTION TO CONFIRMATION IS TIMELY SERVED AND FILED, IT WILL NOT BE
     CONSIDERED BY THE BANKRUPTCY COURT.

                                       C. Requirements for Confirmation of the Plan

     At the hearing on confirmation of the Plan, the Bankruptcy Court shall determine whether the
     requirements of Section 1129 of the Bankruptcy Code have been satisfied, in which event, the Bankruptcy
     Court shall enter an order confirming the Plan. To be confirmable, the Plan must meet the requirements
     listed in §§1129(a) or (b) of the Code. These include the requirements that: (i) the Plan must be proposed
     in food faith; (ii) at least one impaired class of claims must accept the Plan, without counting votes of
     insiders; (iii) the Plan must distribute to each creditor and equity interest holder at least as much as the
     creditor or equity interest holder would receive in a chapter 7 liquidation case, unless the creditor or equity
     interest holder votes to accept the Plan; and (iv) the Plan must be feasible. These requirements are not the
     only requirements listed in §1129, and they are not the only requirements for confirmation.

     The Debtor believes the Plan satisfied all of the statutory requirements of Chapter 11 of Title 11, United
     States Code, that the Debtor has complied or will have complied with all of the requirements of the
     Chapter 11 and that the proposal of the Plan is made in good faith.

                                              D. Voting Rights and Requirements

     If the Court approves this Disclosure Statement, each Creditor entitled to vote on the Plan will be provided
     with a ballot to be used for voting to accept or reject the Plan, together with a postage paid return
     envelope.

     In order to be counted for voting purposes, ballots for the acceptance or rejection of the Plan must be
     completed and returned to the Bankruptcy Court prior to the hearing before the Bankruptcy Court
     requiring its approval of the Plan or at such other time as the Bankruptcy Court may set. The time and
     date of the hearing will be set forth in a notice to the Creditors.

     Whether or not the Creditor entitled to vote expects to be present at the hearing, each Creditor is urged to
     complete, date, sign and properly mail the ballot to the following address:

                                JS Whitworth Law Firm, PLLC
                                Attn: Jana Smith Whitworth
                                P.O. Box 2831
                                McAllen, TX 78502
                                jana@jswhitworthlaw.com

                                                                                                                     Page 6

https://docs.google.com/document/d/1S6jww_uI0Hbac3xFkCSDlDr_-nLk6YnjAR4iE_tbS_w/edit                                          6/48
7/15/2019                  1st AmendedDocument
                    Case 19-10061     Combined Disclosure
                                                   133 Statement & Plan
                                                          Filed in TXSB - Sunglo
                                                                             onHome  Health - 07-15-2019
                                                                                 07/15/19      Page 7- ofGoogle
                                                                                                           48 Docs



                                (956) 371-1933 - Telephone
                                (956) 265-1753 - Fax

     Any Creditor whose claim is impaired under the Plan is entitled to vote, if either (i) its Claim has been
     scheduled by the Debtor (and such claim is not scheduled as disputed, contingent or unliquidated), or (ii) it
     has filed a proof of claim on or before the 1st date set by the Bankruptcy Court for such filings. Any
     Claim as to which an objection has been filed (and such objection is still pending) is not entitled to vote,
     unless the Bankruptcy Court temporarily allowed the claim in an amount which it deems proper for the
     purpose of accepting or rejected the Plan upon application by the Creditor. Such application must be
     heard and determined by the Bankruptcy Court at such time as specified by the Bankruptcy Court. A
     Creditor's vote may be disregarded if the Bankruptcy Court determines that the Creditor's acceptance or
     rejection was not solicited or procured in good faith or in accordance with the provisions of the
     Bankruptcy Code.

     Under Section 1124 of the Bankruptcy Code, a class of Claims or Equity Security interests is impaired
     under a Chapter 11 plan unless, with respect to each Claim or interest of such class, the Plan:
     1.        Leaves unaltered the legal, equitable, contractual rights of the holder of such Claim or Equity
     Security interest; or
     2.       Notwithstanding any contractual provision applicable law that entitles the holder of a Claim or
     Equity Security interest to receive accelerated payment of his Claim or Equity Security interests after the
     occurrence of a default:
             a.      Cures any such default that occurred before or after the commencement of the case under
     the Bankruptcy Code, other than a default that consists of a breach of any provision relating to the
     insolvency or financial condition of the Debtor at any time before the closing of the case, the
     commencement of a case under the Bankruptcy Code, or the appointment of or taking possession by a
     trustee in a case under the Bankruptcy Code;
             b.      Reinstates the maturity of such Claim or Equity Security interest as it existed before the
     default;
             c.      Compensates the holder of such claim or Equity Security interest for damages incurred as a
     result of reasonable reliance on such contractual provision or applicable law; and
             d.      Does not otherwise alter the legal, equitable, or contractual rights to which such Claim or
     Equity Security interest entitles the holder of such claim or Equity Security interest; or
             e.      Provides that, on the Plan Effective Date, the holder of such Claim or Equity Security
     interest, received, on account of such Claim or Equity Security interest, cash equal to:
             (i)     With respect to a Claim, the allowed amount of such Claim; or
             (ii)    With respect to an Equity Security interest, if applicable, the greater of:
                     (A)     Any applicable fixed liquidation preference; or
                     (B)     Any fixed price at which the Debtor, under the terms of the security, may redeem
             the security.


                                                                                                                     Page 7

https://docs.google.com/document/d/1S6jww_uI0Hbac3xFkCSDlDr_-nLk6YnjAR4iE_tbS_w/edit                                          7/48
7/15/2019                  1st AmendedDocument
                    Case 19-10061     Combined Disclosure
                                                   133 Statement & Plan
                                                          Filed in TXSB - Sunglo
                                                                             onHome  Health - 07-15-2019
                                                                                 07/15/19      Page 8- ofGoogle
                                                                                                           48 Docs




     Under the Debtor’s Plan, all Classes are impaired except Classes 1, 2 and 14.

     The Bankruptcy Code defines acceptance of a Plan by a class of Creditors or Equity Security interest
     holders as acceptance by holders of two-thirds (2/3) in dollar amount and a majority in number of the
     Claims or Equity Security interests of that class which actually cast ballots for acceptance or rejection of
     the Plan; i.e., acceptance takes place only if sixty-six and two-thirds percent (66-2/3%) in amount of
     Claims and Equity Security interests in each class and more than fifty percent (50%) of Claims or Equity
     Security interests voting in each class cast their ballots in favor of acceptance.

     The Classification of any manner of satisfying all Claims under the Plan take into consideration the fact
     that the Debtor may be joining obligor with another Person or Persons with respect to the same obligation.
     All Claims against the Debtor based upon any such guarantees or joint obligations shall be discharged in
     the manner provided in the Plan.

                                           E. Confirmation Hearing
                        (The Court May Approve This Plan and Limit Creditors’ Legal Rights)

     The Court will consider only written objections and ballots that are timely filed. If no objections are filed
     (or if all objections are overruled by the Court) and if at least one impaired creditor included in a particular
     class of claim votes to accept the Plan, the creditors in that particular class will be bound by the confirmed
     Plan, even if the other creditors in that class fail to vote on the Plan. This means that the creditor will not
     be allowed to collect its claim against Debtor, except as provided in this Plan.

                                              F. Cramdown and Absolute Priority

     In the event that any impaired class of claims does not accept the Plan, the Bankruptcy Court may still
     confirm the Plan at the request of the Debtor if, as to each impaired class which has not accepted the Plan,
     the Plan, “does not discriminate unfairly” and “is fair and equitable”. A Plan of reorganization does not
     discriminate unfairly within the meaning of the Bankruptcy Code if no class received more than it is
     legally entitled to receive for its claims or Equity Security interest. “Fair and Equitable” has different
     meanings for secured claims and unsecured claims.

     With respect to a secured claim, fair and equitable means either (1) the impaired secured creditor retains
     its liens to the extent of its allowed claims and received deferred cash payments at least equal to the
     allowed amount of its claims and received deferred cash payments at least equal to the value of such
     Secured Creditor’s interest in the property securing its liens, or (2) property subject to the lien of the
     impaired secured creditor is sold free and clear of that lien, with that lien attaching to the proceeds of the



                                                                                                                     Page 8

https://docs.google.com/document/d/1S6jww_uI0Hbac3xFkCSDlDr_-nLk6YnjAR4iE_tbS_w/edit                                          8/48
7/15/2019                  1st AmendedDocument
                    Case 19-10061     Combined Disclosure
                                                   133 Statement & Plan
                                                          Filed in TXSB - Sunglo
                                                                             onHome  Health - 07-15-2019
                                                                                 07/15/19      Page 9- ofGoogle
                                                                                                           48 Docs



     sale, and such lien proceeds must be treated in accordance with clause (1) and (3) hereof; or (3) the
     impaired secured creditor realizes the “indubitable” equivalent of its claim under the Plan.

     In the event one or more classes of impaired claims rejects the Plan, the Bankruptcy Court will determine
     at the hearing for confirmation of the Plan whether the Plan is fair and equitable and does not discriminate
     unfairly against any rejecting impaired class of claims. If the Bankruptcy Court determines that the Plan
     is fair and equitable and does not discriminate unfairly against any rejecting impaired class of claims, the
     Bankruptcy Court may confirm the Plan over the objections of any impaired class.

     The balance of this section only applies if a class of unsecured claims does not accept the Plan.
     Specifically, if a creditor in the class identified as general unsecured class objects to confirmation, Debtor
     must fully satisfy the claims asserted by the general unsecured class in order to retain any property under
     the Plan. In lieu of full satisfaction of the general unsecured class, the Debtor may contribute new value to
     the business that is both substantial and essential to the company’s reorganization efforts. If the
     Bankruptcy Court determines that there is a contribution of new value to the business, it may confirm the
     Plan over the objection of a creditor who is a member of the general unsecured class. This particular Plan
     pays the claims of the general unsecured class 100%. Additionally, Debtor’s principal contributed
     $634,078.90 to pay off the IRS: these funds substantiate new value to the business that is both substantial
     and essential to Debtor’s reorganization.

                            IV. Summary of the Debtor’s Operations and Bankruptcy Estate

                                   A. Background and Events Leading Up to Bankruptcy

     Debtor was formed as a Texas corporation on May 2, 1991, by filing its Articles of Incorporation with the
     Texas Secretary of State for the purpose of operating as a home health service provider. Specifically,
     Debtor provides the following services to its patients: (i) skilled nursing and various therapy services to its
     clients in their homes; (ii) non-medical personal attendant services in their homes to assist them in their
     daily living tasks; and, (iii) adult day care at its center located in San Benito. As of the Petition Date,
     Debtor was owned by Ruben Salazar (50% owner) and his wife, Linda Salazar (50% owner). On April 29,
     2019, Mrs. Salazar passed away.

     In 2016, Debtor suffered a significant decline in cash flow due to numerous industry changes in the
     manner and timing of payments by Medicare and Medicaid. As the result of this loss of timely income,
     Debtor fell behind on its IRS employment taxes. Even though Debtor participated in a payment plan with
     the IRS, Debtor has not been able to payoff those IRS employment taxes. Debtor’s cashflow was further
     negatively impacted by its daily payment obligation to various predatory lenders, who charged very high
     interest rates. Debtor filed this case to protect itself from the collection efforts of the IRS and other
     creditors. Debtor intends to negotiate for resolution of all debts through the confirmation of a plan of


                                                                                                                     Page 9

https://docs.google.com/document/d/1S6jww_uI0Hbac3xFkCSDlDr_-nLk6YnjAR4iE_tbS_w/edit                                          9/48
7/15/2019                    1st Amended
                     Case 19-10061       Combined Disclosure
                                       Document      133 Statement
                                                             Filed in& TXSB
                                                                       Plan - Sunglo
                                                                                on Home  Health - 07-15-2019
                                                                                     07/15/19      Page 10- Google
                                                                                                             of 48Docs



       reorganization. Debtor believes that it can generate sufficient income from its operations to reorganize by
       restructuring its debt so that it can afford to pay off all of its creditors.

       Debtor filed a voluntary petition on February 14, 2019, that commenced this chapter 11 bankruptcy case.
       The filing of the Petition constituted an order for bankruptcy relief under §301 of the Code. Upon the
       filing of the case, an automatic stay was imposed pursuant to §362(a) of the Code. The automatic stay
       prohibits most collection activities against the Debtor and its property. There are certain exceptions set
       forth in §362(b) of the Code.

       The meeting of creditors under §341(a) of the Code was held on April 11, 2019. The meeting took place
       as scheduled and was concluded on that date. Debtor’s representative, Leonel Munoz, attended and
       participated in the meeting of creditors.

                                                    B. Description of Debtor’s Assets

                The Debtor filed schedules of all of its assets and liabilities on February 14, 2019. Complete
       copies of the schedules are available from the Clerk of the Court. The primary assets of the bankruptcy
       estate, their estimated values and associated liens are:
       DESCRIPTION AND CATEGORY OF                  FAIR MARKET      AMOUNT SECURED LIENS                 VALUE FOR ESTATE
                  ASSETS                               VALUE          (excluding property taxes)

Office Furniture & Office Equipment                     $15,000.00                                                     $15,000.00

Machinery, Equipment & Vehicles                        $242,713.00   $163,210.00 (various lien holders)                $79,503.00

Accounts Receivables (average)                         $294,587.00                                                           $0.00
                                                                                    $300,095.00 (IRS)
Cash                                                    $19,593.00                                                     $14,085.00

TOTAL VALUE OF ASSETS:                                 $571,893.00                        $463,305.00                 $108,588.00

Total IRS Unsecured Debt                                                                                              $634,874.97

Total 2018 and 2019 Ad Valorem Taxes                                                                                   $24,559.18

Total Value after payment to IRS & Hidalgo County                                                                     -$550,846.15



                                          C. Pending Claims/Litigation Owned by Debtor

       When the Debtor filed this bankruptcy case, all of its property became property of its bankruptcy estate.
       There were no lawsuits involving the Debtor, threatened or on file, on the Petition Date. At the time of
       filing this Disclosure Statement and Plan, the Debtor is not involved in any litigation matters.




                                                                                                                             Page 10

https://docs.google.com/document/d/1S6jww_uI0Hbac3xFkCSDlDr_-nLk6YnjAR4iE_tbS_w/edit                                                   10/48
7/15/2019                  1st Amended
                   Case 19-10061       Combined Disclosure
                                     Document      133 Statement
                                                           Filed in& TXSB
                                                                     Plan - Sunglo
                                                                              on Home  Health - 07-15-2019
                                                                                   07/15/19      Page 11- Google
                                                                                                           of 48Docs



                                                  D. Operations in Bankruptcy

     Debtor has continued to operate as a debtor-in-possession. Debtor has retained and intends to retain its
     shareholders: Ruben Salazar (50% ownership) and Estate of Linda Salazar, Deceased (50% ownership).
     Mr. Salazar will be retained because of his collective experience, contacts, and proven record of
     commitment of substantial time and resources to the business. Debtor has complied with its duties as
     debtor-in-possession.

                       E. Significant Events and Orders Entered During the Bankruptcy Case

                The following significant events occurred and orders were entered during the bankruptcy case:

            ●   On February 19, 2019, the Court entered its Order on Debtor’s Motion Authorizing Continued Use
                of Existing Bank Accounts [Doc. 12].
            ●   On February 20, 2019, and February 21, 2019, the Court held hearings on various first day
                motions. The Court authorized Debtor to use up to $20,000.00 of cash collateral for operations
                until February 25, 2019.
            ●   On February 25, 2019, the Court granted immediate permission to use cash collateral, pending
                entry of order, and ordered the appointment of an examiner on a limited role (local examiner,
                90-day term).
            ●   On February 25, 2019, the Court entered its Order Granting Debtor’s Expedited Motion to Extend
                Deadline to File Schedules and Statement of Financial Affairs to Mary 18, 2019 [Doc. 36].
            ●   On February 26, 2019, the Court entered its Final Order Authorizing Debtor’s Payment of: (I)
                Prepetition Critical Vendors, (II) Prepetition Wages, Salaries, and Other Compensation, and (III)
                Employee Benefit Programs and Granting Other Related Relief [Doc. 39].
            ●   On February 26, 2019, the Court entered the Agreed Order Authorizing Interim Use of Cash
                Collateral and Setting Final Hearing [Doc. 40].
            ●   On February 28, 2019, the Court entered its Order for Appointment of Examiner Pursuant to 11
                U.S.C. §1104(c) [Doc. 43].
            ●   On March 13, 2019, the Court entered its Order Approving Appointment of Chapter 11 Examiner -
                approving the appointment of Phillip Monroe, CPA as Examiner [Doc. 55].
            ●   On March 13, 2019, the Court entered its Order Authorizing the Retention and Compensation of
                Healthcare Accounting Professional, Michael Lynch & Associates, Inc., Utilized in the Ordinary
                Course of Business, Effective from the Petition Date [Doc. 56].
            ●   On March 13, 2019, the Court entered its Order Directing Appointment of Patient Care
                Ombudsman and scheduled a status conference for May 22, 2019 [Doc. 57].
            ●   On March 20, 2019, the Court entered its Order Approving Jana Smith Whitworth of JS Whitworth
                Law Firm, PLLC, as Attorney for Debtor-in-Possession [Doc. 66].



                                                                                                                   Page 11

https://docs.google.com/document/d/1S6jww_uI0Hbac3xFkCSDlDr_-nLk6YnjAR4iE_tbS_w/edit                                         11/48
7/15/2019                  1st Amended
                   Case 19-10061       Combined Disclosure
                                     Document      133 Statement
                                                           Filed in& TXSB
                                                                     Plan - Sunglo
                                                                              on Home  Health - 07-15-2019
                                                                                   07/15/19      Page 12- Google
                                                                                                           of 48Docs



            ● On March 27, 2019, the Court entered the Supplemental Agreed Order on Appointment of Patient
              Care Ombudsman [Doc. 69].
            ● On April 5, 2019, the Court entered the First Amended Agreed Order Authorizing Interim Use of
              Cash Collateral and Setting Hearing [Doc. 75].
            ● On April 10, 2019, the Court entered its Order Approving Debtor’s First Interim Application for
              Compensation and Reimbursement of Expenses of Jana Smith Whitworth of JS Whitworth Law
              Firm, PLLC [Doc. 79].
            ● On April 11, 2019, the U.S. Trustee filed its Appointment of Health Care Ombudsman, Gary Toche
              [Doc. 78].
            ● On April 11, 2019, the Court entered its Order Authorizing the Retention and Compensation of
              Accounting Professional, Enrique Ledesma, CPA, Utilized in the Ordinary Court of Business,
              Effective from the Petition Date [Doc. 80].
            ● On April 11, 2019, the U.S. Trustee held and concluded the Meeting of Creditors.
            ● On May 22, 2019, the Court entered its Order Authorizing Employment of CasMar Consulting
              Corp. as Healthcare Consultant [Doc. 90].
            ● On May 28, 2019, the Court entered its Order Approving Debtor’s Second Interim Application for
              Compensation and Reimbursement of Expenses of Jana Smith Whitworth of JS Whitworth Law
              Firm, PLLC [Doc. 94].
            ● On May 29, 2019, patient care ombudsman, Gary Toche, filed his Ombudsman Report [Doc. 95].
            ● On June 18, 2019, the Court entered its Order Approving Debtor’s First Interim Application for
              Compensation and Reimbursement of Expenses for Court Appointed Chapter 11 Examiner, Phillip
              Monroe, CPA [Doc. 109].
            ● On June 20, 2019, the Court entered the Agreed Order Joint Motion for Relief from the Automatic
              Stay and Establishing Adequate Protection as to Five (5) Vehicles - authorizing adequate
              protection payments to secured creditor, Ally Bank) [Doc. 111].
            ● On June 24, 2019, the Court entered its Order Approving Patient Care Ombudsman’s Initial
              Application for Compensation and Expenses [Doc. 113].
            ● On July 1, 2019, the Debtor and Internal Revenue Service entered into and filed a Stipulation
              [Doc. 117] to resolve the Debtor’s debt to the IRS through a single lump sum payment by the
              Debtor’s 50% owner/principal, Ruben Salazar, from the insurance claim proceeds on the policy
              insuring the life of the Debtor’s other 50% owner/principal, Linda Salazar, Deceased.
            ● On July 2, 2019, the Court entered its Order Stipulation and Agreement and Authorizing Deposit
              of Settlement Funds into Registry of Court Pending Confirmation [Doc. 118].
            ● On July 2, 2019, the Debtor and Internal Revenue Service filed the 1st Amended Stipulation [Doc.
              121] for the sole purpose of extending the deadline by which the Debtor must deposit the
              settlement funds into the Registry of the Court based on the delay in the issuance of the requisite
              Cashier’s Check.
            ● On July 2, 2019, the Court-Appointment Examiner, Phillip Monroe, filed his Status Report [Doc.
              120].


                                                                                                                   Page 12

https://docs.google.com/document/d/1S6jww_uI0Hbac3xFkCSDlDr_-nLk6YnjAR4iE_tbS_w/edit                                         12/48
7/15/2019                     1st Amended
                      Case 19-10061       Combined Disclosure
                                        Document      133 Statement
                                                              Filed in& TXSB
                                                                        Plan - Sunglo
                                                                                 on Home  Health - 07-15-2019
                                                                                      07/15/19      Page 13- Google
                                                                                                              of 48Docs



            ●     No adversary proceedings have been filed.

                                          F. Preferential or Other Avoidable Transfers

                  Debtor does not believe there are preferential or avoidable transfers.

                                          G. Sources of Income for Purposes of the Plan

     The Debtor earns income from the healthcare services it provides to its patients: (i) skilled nursing and
     various therapy services to its clients in their homes; (ii) non-medical personal attendant services in their
     homes to assist them in their daily living tasks; and, (iii) adult day care at its center located in San Benito.
     As of the date of this Disclosure Statement, Debtor provides services to 503 patients. The services
     provided are described as:


                Description of Service/Program Provided                      No. of Patients     Totals

                Home Health - skilled nursing services                                   251

                PHC - non-skilled attendant care/services                                176

                Daycare services - daily care at San Benito Facility                      76

                Total Patients (Census)                                                               503


     The geographic area covered includes: Cameron County, Hidalgo County, Starr County. The patients
     located in these counties are as follows:


                          City                            Counties Serviced                     Number of Patients

       Brownsville                                Cameron County                                                          239

       Harlingen                                  Cameron and Hidalgo Counties                                            156

       Rio Grande City                            Starr County                                                            108


     Debtor holds contracts for skilled nursing care with eight insurers/managed care entities. With regard to
     the personal attendant services, Debtor holds contract with seven insurers/managed care entities. Debtor’s
     adult daycare program is enrolled with the state program.

     Besides the current contracts, Debtor is in the process of expanding its programs to include a program to
     provide mental health medical services through the Home and Community Based Services (“HCS”), and


                                                                                                                      Page 13

https://docs.google.com/document/d/1S6jww_uI0Hbac3xFkCSDlDr_-nLk6YnjAR4iE_tbS_w/edit                                            13/48
7/15/2019                  1st Amended
                   Case 19-10061       Combined Disclosure
                                     Document      133 Statement
                                                           Filed in& TXSB
                                                                     Plan - Sunglo
                                                                              on Home  Health - 07-15-2019
                                                                                   07/15/19      Page 14- Google
                                                                                                           of 48Docs



     obtain the accompanying licensing with the Texas Health and Human Services Commission. In the
     operation of its current services, Debtor determined that there are many patients who would benefit from
     healthcare services related to (i) intellectual and developmental disabilities, and (ii) other mental health
     conditions (collectively, “IDD”) in their own homes or at the Debtor’s adult daycare facility. Debtor
     believes that, with additional training, its current staff can provide the necessary IDD services through the
     HCS program. Specifically, Debtor can increase income without incurring the expense of hiring
     additional staff.

     Additionally, Debtor has expanded its bonus structure for non-insider employees who successfully refer
     new patients.

     All of these programs generate sufficient income to cover Debtor’s operation and the projected $15,100.00
     monthly Plan Payment.

     A true and correct copy of Debtor’s projected budget for July 2019 through December 2019 is attached as
     Exhibit “A” and incorporated herein for all purposes.

     Debtor’s current monthly income is described as follows:
                Description of Source of Income                       Average Monthly Gross
                                                                             Income

 Monthly Collections for Services (daily avg $24,287.00)                               $534,314.00

 Monthly Expenses (daily avg $15,371.50)                                               $496,537.43

 Average Monthly Net Profit                                                                                    $37,776.57

                                                             Projected Monthly Plan Payment:                   $15,263.00

                                                       Overage After Projected Plan Payment:                   $22,513.57




                                          V. General Description of Reorganization

     The Plan provides for the implementation of a repayment plan from the income generated from it three (3)
     healthcare programs. Specifically, Debtor intends to pay its creditors over a 5-year period. The largest
     creditor is the Internal Revenue Service and President/50% Owner, Ruben Salazar, will make a one-time
     capital contribution from the life insurance proceeds insuring the life of Vice President/50% owner, Linda
     Salazar, Deceased, to the IRS to resolve the complete and total debt owed by Debtor to the IRS. Debtor
     will pay a 100% dividend to general unsecured creditors over the 5-year period. Debtor’s shareholder will
     retain ownership of Debtor, post-confirmation.


                                                                                                                   Page 14

https://docs.google.com/document/d/1S6jww_uI0Hbac3xFkCSDlDr_-nLk6YnjAR4iE_tbS_w/edit                                         14/48
7/15/2019                  1st Amended
                   Case 19-10061       Combined Disclosure
                                     Document      133 Statement
                                                           Filed in& TXSB
                                                                     Plan - Sunglo
                                                                              on Home  Health - 07-15-2019
                                                                                   07/15/19      Page 15- Google
                                                                                                           of 48Docs



                            VI. Definitions of Terms Used in Disclosure Statement and Plan

     For the purpose of the Disclosure Statement and Plan, the following definitions shall apply:

     Administrative Claim: means any cost, claim or expense of administration in the Chapter 11 case which
     has been allowed and entitled to priority in accordance with the provisions of § 330, § 503(b) and § 507(a)
     of the Code, including, any actual and necessary expenses of preserving the Debtor’s estate including,
     without limitation, all fees and expensed to the extent allowed by the Court under § 330, § 503(b) under
     Chapter 123 of Title 28, United States Code, to the extent incurred by the Debtor, during the case and after
     confirmation regarding Claims Allowance, avoidance actions, or the like (whether or not Allowed).

     Allowance Date: means the date an order of the Court Allowing a Claim in the Case has become a Final
     Order and non appealable and no appeal therefore is pending.

     Allowed Claim: shall be any Claim against the Debtor, provided: (a) proof shall be in the form of a Proof
     of Claim which was timely and properly filed or, if no proof of Claim was filed, which has been listed by
     the Debtor on the Schedules as liquidated in amount and not disputed or contingent and (b) in either case,
     a Claim as to which no objection to the Allowance thereof has been interposed on or before the applicable
     period of limitation fixed by the Plan, the Code, the Rules of the Court, or order of the Court; or as to
     which any objection is determined in favor of a claimant, and whether or not Allowed by an order of the
     Court, to the extent incurred by the Debtor and not paid from sources other than Property of the Estate.
     Unless otherwise specified herein or by order of the Court, “Allowed Claim” shall not include any
     informal claim, nor interest on any Plan. Unless a claim is an Allowed Claim, such Claim shall not be
     entitled to participate in any distribution under the Plan, and failure of any Claimant to take the necessary
     action to secure Allowance shall bar the existence of any liability of the Debtor or parties Discharged to
     that Claimant, and Claimant rights, if any, shall be Discharged by the confirmation of this Plan as provided
     by the Plan, applicable law and the Bankruptcy Code.

     Allowed Secured Claim: means an Allowed Claim arising on or before the petition date that is secured
     by a valid and perfected lien upon Property of the Estate; excluding property subject to avoidable transfers
     which shall be deemed not an Allowed Secured Claim or an Allowed Claim for which the Debtor asserts a
     set off under Section 553 of the Code; to the extent of the value (which is set forth in the Schedules or if
     objection is made timely to value, either agreed by the Debtor pursuant to the Plan, in writing, or in the
     absence of an agreement, has been determined in accordance with Section 506(a) or §1111(b) of the Code
     at or prior to Confirmation Date) of the interest of the holder of such Allowed Claim in Property of the
     Estate. That portion of any such Secured Claim exceeding the value of security held therefore shall be a
     Deficiency Claim unless expressly modified by the Plan.




                                                                                                                   Page 15

https://docs.google.com/document/d/1S6jww_uI0Hbac3xFkCSDlDr_-nLk6YnjAR4iE_tbS_w/edit                                         15/48
7/15/2019                  1st Amended
                   Case 19-10061       Combined Disclosure
                                     Document      133 Statement
                                                           Filed in& TXSB
                                                                     Plan - Sunglo
                                                                              on Home  Health - 07-15-2019
                                                                                   07/15/19      Page 16- Google
                                                                                                           of 48Docs



     Avoidance Action: shall mean a cause of action assertable by the Debtor or its successors pursuant to
     sections 542, 543, 544, 545, 547, 548, 549, 550, or 553 of the Bankruptcy Code.

     Bankruptcy Code: means the Bankruptcy Code of 1978 as contained in Title 11, U.S.C. § 101 et seq.
     and the amendments thereto. All references to any statute in this plan are references to the Bankruptcy
     Code as defined therein.

     Bar Date: means the deadline for filing proofs of claims against the Debtor or any other date established
     pursuant to an Order of the Court with respect to any other creditor; or, with respect to any allowed
     Administrative Claim or Claim arising with respect to rejection of an executory contract, such other date
     as this Plan, the Court of the Bankruptcy Code may establish pursuant to the Plan (or other Order) and
     after which any proof of Claim files will not be Allowed, and the later filing of which will have no effect
     on the distributions provided in this Plan or effect the discharge or re-judicata effect of any discharge or
     injunction provided in the Plan. No informal filing or other document shall constitute a Proof of Claim
     except as provided in this Plan.

     Claim: shall mean
        1. any “right to payment” either directly from the Debtor or Debtor in Possession or indirectly as a
           result of the Debtor’s liability to third parties arising out of contract (e.g. a joint guaranty), tort
           (e.g. subordination), legal tort (e.g. equitable claim) or arising in any respect as a tax, tax penalty
           or interest or charge or imposition by a Governmental Unit resulting from a pecuniary or
           non-pecuniary loss by any Governmental Unit, that arose on or before the confirmation Date,
           whether or not such right is reduced to judgment, liquidated, unliquidated, fixed, contingent,
           matured, contested, uncontested, legal equitable, secured, or Unsecured.
        2. or any right under § 502(h)
        3. or any right to an equitable remedy for breach of performance if such breach gives rise to a right of
           payment from the Debtor, whether or not such right to an equitable remedy is reduced to judgment,
           fixed, contingent, matured, un-matured, contested, uncontested, secured, or Unsecured;
        4. or any right to a remedy in equity of at law arising out of violation of any rule or regulation of a
           Governmental Unit and any and all priority claims of every nature; and
        5. or any right to look to the community property made property of the estate by 11 U.S.C. § 541 and
           the marriage of the Debtor to his non-filing spouse.

     Class or Classes: means the particular Class designated in this Plan pursuant to Bankruptcy Code
     Sections 1122 and 1129 and in which Creditors’ Claims may be included as provided in this Plan.

     Chapter 11 Case: means the Chapter 11 case now pending in the United States Bankruptcy Court for the
     Southern District of Texas, SUNGLO HOME HEALTH SERVICES, INC., filed in the U.S. Bankruptcy



                                                                                                                   Page 16

https://docs.google.com/document/d/1S6jww_uI0Hbac3xFkCSDlDr_-nLk6YnjAR4iE_tbS_w/edit                                         16/48
7/15/2019                  1st Amended
                   Case 19-10061       Combined Disclosure
                                     Document      133 Statement
                                                           Filed in& TXSB
                                                                     Plan - Sunglo
                                                                              on Home  Health - 07-15-2019
                                                                                   07/15/19      Page 17- Google
                                                                                                           of 48Docs



     Court, Southern District of Texas, Brownsville Division, having been commenced pursuant to 11 U.S.C. §
     101, et seq.

     Confirmation Order: means the signing and entry of the Order Confirming Plan entered pursuant to
     U.S.C. § 1129, and is deemed to include in the Plan all provisions of such Order or any subsequent
     Amended Order confirming the Plan, any authorized Modifications and providing for the continued
     operations of the Debtor and approval of this Plan.

     Confirmation Date: shall mean the date set by the Court pursuant to 11 U.S.C. §1128 for the hearing on
     Confirmation of the Plan.

     Contested: when used with respect to a Claim, shall mean a Claim against the Debtor (i) that is listed in
     the Debtor’s schedule of liabilities as disputed, contingent, or unliquidated; (ii) that is listed in the
     Debtor’s schedule of liabilities as undisputed, liquidated, and not contingent and as to which a proof of
     Claim has been filed with the Bankruptcy Court, to the extent the proof of claim exceeds the scheduled
     amount; (iii) that is not listed in the Debtor’s schedule of debts, but as to which a proof of claim has been
     filed with the Bankruptcy court: or (iv) as to which an objection has been filed.

     Court: shall mean The United States Bankruptcy Court for the Southern District of Texas, Brownsville
     Division, acting in this case.

     Creditor or Claimant: shall mean any entity that has a claim against the Debtor that arose at the time of
     or before the filing of the petition in this case as defined in § 101(4) of the Bankruptcy Code.

     Debt: shall mean any liability on a Claim held by any Person, Claimant or Subordinate Unsecured
     Claimant.

     Debtor: shall mean SUNGLO HOME HEALTH SERVICES, INC.

     Deficiency Claim: means Unsecured Claims remaining after deducting the full value of the collateral of
     the Secured Claimant.

     Discharge: means the release, satisfaction and full and final settlement of a Claim on any Debt as
     specifically provided in this Plan with respect to the Discharged party.

     Distributions Under the Plan: means except as otherwise provided herein or as ordered by the
     Bankruptcy Court, Distributions to be made on account of Claims that are Allowed Claims as of the
     Effective Date shall be made on the first day of the month following one full month after the Effective
     Date, provided however, that should such Allowed Claims be paid in the ordinary course of business, the


                                                                                                                   Page 17

https://docs.google.com/document/d/1S6jww_uI0Hbac3xFkCSDlDr_-nLk6YnjAR4iE_tbS_w/edit                                         17/48
7/15/2019                  1st Amended
                   Case 19-10061       Combined Disclosure
                                     Document      133 Statement
                                                           Filed in& TXSB
                                                                     Plan - Sunglo
                                                                              on Home  Health - 07-15-2019
                                                                                   07/15/19      Page 18- Google
                                                                                                           of 48Docs



     distribution date shall be such date the Allowed Claim becomes payable under the terms of any contract or
     agreement or applicable non-bankruptcy law.

     Effective Date: shall mean the fifteenth (15th) day following the day of the entry of the Order confirming
     plan.

     Estate Assets or Property of the Estate: shall mean the estate created by 11 U.S.C. § 541 on the
     commencement of the Chapter 11 Case consisting of all property owned by the Debtor upon the date of
     the filing of the Chapter 11 Case, including personal and real property, all accounts and accounts
     receivable, and the right to recover any Debt from any third party or Creditor, and the income or proceeds
     of Property of the Estate.

     Final Decree: means the last order of the Court entered in accordance with Bankruptcy Rule 3022
     pursuant to 11 U.S.C. § 350.

     Final Order or Final Judgment: shall mean an order of the Court which, not having been appealed,
     reversed, modified or amended and not having been stayed or the time to appeal from which or to seek
     review or rehearing of which having expired, has become conclusive of all matters adjudicated thereby
     and is in full force and effect.

     Governmental Unit: shall mean “governmental unit” as defined in 11 U.S.C. § 101 and shall include any
     taxing unit and any administrative agency of any such Governmental Unit.

     Objection: shall mean a contested matter, adversary proceeding, or any counterclaim or cross-action in
     any adversary proceeding initiated for the purpose of objecting to any Claim of a Creditor and shall
     include any action brought by a Creditor or removed to the Court after Confirmation of this Plan which
     deals with any Claims treated in, or arising under, or released or Discharged under this Plan or which may
     affect the administration of this Plan.

     Payment in Full and Paid in Full: means the receipt by or for the account of a Creditor of consideration
     the value of which equals the amount of its Allowed Claim or the amount provided in this Plan for
     payment to such holder of the Allowed Claim.

     Person: means an individual, corporation, limited liability company, partnership, joint venture, trust,
     estate, unincorporated organization, or a Governmental Unit or any agency or political subdivision thereof.

     Petition Date: means February 14, 2019, the date the Voluntary Petition was filed by the Debtor.




                                                                                                                   Page 18

https://docs.google.com/document/d/1S6jww_uI0Hbac3xFkCSDlDr_-nLk6YnjAR4iE_tbS_w/edit                                         18/48
7/15/2019                  1st Amended
                   Case 19-10061       Combined Disclosure
                                     Document      133 Statement
                                                           Filed in& TXSB
                                                                     Plan - Sunglo
                                                                              on Home  Health - 07-15-2019
                                                                                   07/15/19      Page 19- Google
                                                                                                           of 48Docs



     Plan: means this 1st Amended Plan of Reorganization is subject to confirmation by voluntary petition
     under Chapter 11 of the Bankruptcy Code and now pending in this Court.

     Proof of Claim: shall mean the official form provided for the written filing proofs of a Debt or Claim
     providing for the inclusion of documentary evidence or written explanation which has been substantially
     completed and timely filed unless filing is not required by this Plan or the Bankruptcy Code (regarding
     undisputed and liquidated Claims scheduled as such) and which timely filed Proof of Claim has been
     signed under the penalty of perjury as provided in such official form.

     Priority Tax Claim: means any Claim of a Governmental Unit of the kind entitled to priority in payment
     as specified in Sections 502(j) and 507 (a)(8) of the Bankruptcy Code.

     Pro Rata Share: means the amount which is the result of multiplying the net proceeds or dividend
     available for distribution at any given time to a Class of Claimants by that fraction in which the numerator
     is the Allowed amount of the claim of the particular Creditor of the names Class and the denominator is
     the total of the Allowed amounts of all the Creditors’ Allowed Claims of such Class.

     Property of The Estate: shall mean the estate created by 11 U.S.C. § 541 on the commencement of the
     Chapter 11 case consisting of all property owned by the Debtor upon the date of filing of the chapter 11
     case.

     Professional Fees: means those Allowed Claims for reasonable and necessary professional fees which are
     Allowed pursuant to this Plan and/or the 11 U.S.C. § 330, 503(b)(D) and entitled to priority status as
     administrative expenses pursuant to 11 U.S.C. §507(a)(1).

     Rule(s) or Rules of the Court: means the rules of procedure in bankruptcy cases applicable to cases
     pending before the Court, and if made applicable, as amended from time to time, including Rules in effect,
     if any, regarding Chapter 11 cases.

     Schedules or Schedule: means the Schedules and Statement of Financial Affairs filed in this Bankruptcy
     case by the Debtor, including the list of assets, Creditors, Exempt Property, and including any amendments
     and/or supplements thereto up to and including the Confirmation Date.

     Settled Claim or Settlement with respect to a Claim: means a claim that is no longer contested or,
     whether or not an Allowed Claim, is the subject of a compromise between the Debtor and the respective
     creditor regarding payment and additional payments from other than Property of the Estate.




                                                                                                                   Page 19

https://docs.google.com/document/d/1S6jww_uI0Hbac3xFkCSDlDr_-nLk6YnjAR4iE_tbS_w/edit                                         19/48
7/15/2019                  1st Amended
                   Case 19-10061       Combined Disclosure
                                     Document      133 Statement
                                                           Filed in& TXSB
                                                                     Plan - Sunglo
                                                                              on Home  Health - 07-15-2019
                                                                                   07/15/19      Page 20- Google
                                                                                                           of 48Docs



     Secured Creditor: means a creditor holding an Allowed Secured Claim, and may include any valid and
     enforceable Judgment Lien released herein. Including but not limited to: statutory liens, other involuntary
     liens or mortgages, and voluntary liens.

     Subordinated Creditors: means Creditors whose Claims are subordinated: (i) in accordance with 11
     U.S.C. § 510 or §1129(b) by Final Order; or (ii) pursuant to this Plan.

     Substantial Consummation:
             (a) All or substantially all of the property proposed by the Plan to be transferred has been
     transferred;
             (b) the Debtor or any successor to the Debtor under the plan has assumed operation of the Debtor’s
     business or assumed possession of all or substantially all of the property dealt with by the plan; and
             (c) distributions under the Plan have commenced.

     Termination Date: means the day on which all payments due under this Plan have been made, whether
     such payments are prior to or subsequent to a Declared Default under this Plan, or seventy two (72)
     months after the Effective Date, whichever first occurs.

     Unsecured Claim: shall mean a Claim or the part of a claim which is not secured by a lien, security
     interest or other charge against or interest in Property of the Estate in which Debtor has an interest and
     shall include a Claim arising out of the rejection of any executory contract under 11 U.S.C. § 365 and
     deficiency claim, administrative claim or any claim asserted by an affiliate or insider to the Debtor, and
     excluding any interest, attorney’s fees, costs of collection or the like not earned and due on the Petition
     Date and, with respect to distributions, only to the extent constituting and Allowed Unsecured Claim
     under this Plan.

            A term used in this Disclosure Statement and Plan, not otherwise defined herein but used in the
     Code, shall have the definition assigned to such term in the Code.

                                         VII. Debtor’s Plan for Payment of its Debts

                                            A. Summary of Plan of Reorganization

     Debtor intends to pay all allowed claims, as provided herein, within the time frame listed for each class of
     creditor. However, Debtor hereby reserves the right to pay earlier without any penalty or fee. The
     confirmation date shall be the date upon which the Order of Confirmation is entered by the Court. The
     Effective Date of the Plan shall be fifteen (15) days following the Confirmation Date.




                                                                                                                   Page 20

https://docs.google.com/document/d/1S6jww_uI0Hbac3xFkCSDlDr_-nLk6YnjAR4iE_tbS_w/edit                                         20/48
7/15/2019                  1st Amended
                   Case 19-10061       Combined Disclosure
                                     Document      133 Statement
                                                           Filed in& TXSB
                                                                     Plan - Sunglo
                                                                              on Home  Health - 07-15-2019
                                                                                   07/15/19      Page 21- Google
                                                                                                           of 48Docs



                                B. Classification and Treatment of Classes under the Plan

     Administrative Claims
     Administrative Claims are those arising under 11 U.S.C. § 507(a)(2). Unless otherwise agreed by the
     holders of these Claims, these Claims will be paid in cash, in full, on or before the Effective Date, or when
     such Claims become Allowed Claims. ALL ADMINISTRATIVE CLAIMS (other than the US Trustee)
     WILL BE REQUIRED TO FILE AN ADMINISTRATIVE CLAIM PRIOR TO THE
     ADMINISTRATIVE BAR DATE. Administrative Claims are comprised of the following categories of
     Claims:

     Class 1: U.S.Trustee Fees: All allowed claims as allowed pursuant to 11 U.S.C. § 503.

     Treatment:      Any outstanding Trustee's Fees shall be paid on the effective date of the plan.

     Class 2: Attorney/Professional Fees: First, administrative expenses allowed under section 503(b) of this
     title, and any fees and charges assessed against the estate under Chapter 123 of Title 28. All allowed
     Administrative Claims, as that term is defined herein and in 11 U.S.C. §507 (a)(1), including fees for
     services rendered and expenses incurred by Court-approved counsel for the Debtor or other Professionals
     employed by the Debtor, and any expenses provided for under 28 U.S.C. §1930.
     These claims are:
            1. Attorney fees and costs: JS Whitworth Law Firm, PLLC - Professional employed by Debtor for
               services rendered and expenses incurred. These payments will be made pursuant to the Court’s
               approval of the fee applications filed by Debtor’s attorney.
            2. There are no other administrative claims.
     All other holders of Administrative Claims, including Governmental Units (except the U.S. Trustee) not
     covered under any other section, shall be required to file a proof of claim for allowance and payment of an
     Administrative Claim no later than the Administrative Claims Bar Date.

     Objections to timely filed applications of Professionals for compensation or reimbursement of expenses
     and/or other Administrative Expense Claim must be filed and served no later than the sooner of: (i)
     twenty-one (21) days after the application is filed; or (ii) twenty-one (21) days after the Administrative
     Claims Bar Date.

     Administrative Claims shall be paid in full by the Debtor on the later of: (i) the Effective Date; (ii) fifteen
     (15) days after the date when such Administrative Claim is Allowed by the Court; or (iii) as agreed by the
     Administrative Claimant and the Debtor.




                                                                                                                   Page 21

https://docs.google.com/document/d/1S6jww_uI0Hbac3xFkCSDlDr_-nLk6YnjAR4iE_tbS_w/edit                                         21/48
7/15/2019                  1st Amended
                   Case 19-10061       Combined Disclosure
                                     Document      133 Statement
                                                           Filed in& TXSB
                                                                     Plan - Sunglo
                                                                              on Home  Health - 07-15-2019
                                                                                   07/15/19      Page 22- Google
                                                                                                           of 48Docs



     Treatment: All of the professional fees will be paid according to the orders entered by the Bankruptcy
     Court authorizing such payments. All amounts owed for the administrative costs incurred during the
     pendency of the bankruptcy case, and approved by the Court, will be paid within 30-days from date of
     entry of the order confirming the Plan.

     Class 3:         The Allowed Secured Claims of each creditor, person or entity, whether or not the holder of
     a secured claim that is secured by a tax lien and/or security interest in the property of the Debtor which
     arises from a secured claim as allowed by 11 U.S.C. §506(a) of the Code which is an allowed claim of a
     creditor secured by a lien on property in which the estate has an interest, or that is subject to setoff under
     section 553 of this title, is a secured claim to the extent of the value of such creditor's interest in the
     estate's interest in such property, or to the extent of the amount subject to setoff, as the case may be, and is
     an unsecured claim to the extent that the value of such creditor's interest or the amount so subject to setoff
     is less than the amount of such allowed claim. Such value shall be determined in light of the purpose of
     the valuation and of the proposed disposition or use of such property, and in conjunction with any hearing
     on such disposition or use or on a plan affecting such creditor's interest. This claim is impaired.

     The secured ad valorem tax claims in this class total $24,559.17 and consist of:
     a.     Cameron County [Claim 5] 2019 (estimated) personal property taxes in the amount of $3,527.73;
     b.     City of Harlingen [Claim 6] 2018 - 2019 personal property taxes in the amount of $7,177.99; and
     c.     Harlingen CISD [Claim 7] 2017-2019 personal property taxes in the amount of $13,853.45.

     The secured ad valorem tax claims in this class are:


             Taxing Entity               Personal Property or Real                Year of Taxes Owed       Amount Owed
                                                 Property

      Cameron County [Claim 5]        Personal property                                2019 (estimated)         $3,527.73

      City of Harlingen [Claim 6]     Personal property                          2017(rendition penalty)        $7,177.99
                                                                                      2018 - 2019

      Harlingen CISD [Claim 7]        Personal property                                  2017-2019            $13,853.45

      Totals:                                                                                                 $24,559.17




     Treatment: Payment shall be made in thirty-six (36) equal monthly installments, commencing thirty (30)
     days from the Plan’s Confirmation Date with a final payment to be paid within fifty-four (54) months from
     the date of confirmation of the Plan. The Class 3 Claims shall bear interest at the statutory rate of 12% per
     annum from the date of filing of this case until said taxes are paid in full. The Taxing Entities shall retain
     all liens until all taxes are paid in full. Specifically, the secured tax claims of Cameron County, City of


                                                                                                                   Page 22

https://docs.google.com/document/d/1S6jww_uI0Hbac3xFkCSDlDr_-nLk6YnjAR4iE_tbS_w/edit                                         22/48
7/15/2019                  1st Amended
                   Case 19-10061       Combined Disclosure
                                     Document      133 Statement
                                                           Filed in& TXSB
                                                                     Plan - Sunglo
                                                                              on Home  Health - 07-15-2019
                                                                                   07/15/19      Page 23- Google
                                                                                                           of 48Docs



     Harlingen, and Harlingen CISD (collectively, the “Taxing Entity”) of $24,559.17 the shall be paid over a
     thirty-six month period at 12% per annum interest with thirty-six (36) equal monthly payments of
     approximately $815.72 each, depending on the amortization schedule performed by the Taxing Entities
     after confirmation of this Plan.

     The 2020 ad valorem taxes are not included in the Plan and shall be paid in the ordinary course of
     business and said Taxing Entities shall not be required to file a request for allowance and payment of its
     claim. To the extent any such taxes due to the Taxing Entities for the 2020 tax year are not timely paid as
     required by state statute, the Taxing Entities shall be at liberty to pursue state court remedies to collect said
     taxes without further order of the Bankruptcy Court. The statutory liens now securing said claims shall be
     retained until said taxes are paid in full.

     Default shall occur if one monthly installment due to Taxing Entities under the confirmed Plan is not paid
     by Debtor or if post-confirmation taxes (including 2020 taxes) are not paid timely pursuant to state law. In
     the event of default in the monthly payments required to be paid to Taxing Entities, the Taxing Entity shall
     send written notice of default to Debtor’s attorney and Debtor. If the default is not cured within twenty
     (20) days after notice of the default is mailed, the Taxing Entities may proceed with state law remedies for
     collection of all amounts due under state law pursuant to the Texas Property Tax Code. In the event of a
     second default, Taxing Entities may proceed with the state law remedies for collection of all amounts due
     under state law pursuant to the Texas Property Tax Code. If the event the Debtor fails to timely pay
     post-petition taxes, Taxing Entities shall be free to proceed with the state law remedies for collection of all
     amounts due under state law pursuant to the Texas Property Tax Code without further notice or court
     order.

     Class 4:       The unsecured priority tax claim of the Texas Workforce Commission in the amount of
     $5,342.70 [Claim 2] which consists of $5,342.70 in unpaid employment taxes owed for 2018 Q4. This
     claim is impaired.

     Treatment: Debtor shall pay these taxes by remitting payments of $461.06 monthly for twelve (12)
     months with interest on the unpaid balance accruing at 6.5% per annum. Payments shall begin on the
     Effective Date and shall be due on the 15th of each month, thereafter.

     A failure by the reorganized Debtor to make a payment to the Texas Workforce Commission pursuant to
     the terms of the Plan shall be an Event of Default. If the reorganized debtor fails to cure an Event of
     Default as to such payments within ten (10) days after receipt of written notice of default from the Texas
     Workforce Commission, then the Texas Workforce Commission may:

              (a) enforce the entire amount of its claim;

              (b) exercise any and all rights and remedies the Texas Workforce Commission may have under


                                                                                                                   Page 23

https://docs.google.com/document/d/1S6jww_uI0Hbac3xFkCSDlDr_-nLk6YnjAR4iE_tbS_w/edit                                         23/48
7/15/2019                  1st Amended
                   Case 19-10061       Combined Disclosure
                                     Document      133 Statement
                                                           Filed in& TXSB
                                                                     Plan - Sunglo
                                                                              on Home  Health - 07-15-2019
                                                                                   07/15/19      Page 24- Google
                                                                                                           of 48Docs



              applicable state law; and/or

              (c) seek such relief as may be appropriate in the Court.

              The reorganized debtor shall have the opportunity to cure two (2) times over the life of the plan. In
              the event of the third default, the Texas Workforce Commission may proceed with the state law
              remedies for collection of all amounts due under state law.

     Notwithstanding anything in the Plan to the contrary, but with respect to the Texas Workforce Commission
     only, the Plan shall not release or discharge any entity, other than the Debtors or Reorganized Debtors,
     from any liability owed to the Texas Workforce Commission for a tax debt, including interest and
     penalties on such tax. This provision is not an admission by any party that such liability exists.

     Notwithstanding anything in the Plan to the contrary, but with respect to the Texas Workforce Commission
     only, the Plan shall not limit the Texas Workforce Commission’s setoff rights under 11 U.S.C. § 553. This
     provision is not an admission by any party that such setoff rights exist.

     Class 5:      The unsecured priority tax claim of the Texas Comptroller in the amount of $2,910.332
     [Claim 32] which consists of $2,910.32 in unpaid franchise tax. This claim is impaired.

     Treatment: Debtor shall pay these taxes by remitting payments of $251.15 monthly for twelve (12)
     months with interest on the unpaid balance accruing at 6.5% per annum. Payments shall begin on the
     Effective Date and shall be due on the 15th of each month, thereafter.

     A failure by the reorganized Debtor to make a payment to the Texas Comptroller of Public Accounts
     pursuant to the terms of the Plan shall be an Event of Default. If the reorganized debtor fails to cure an
     Event of Default as to such payments within ten (10) days after receipt of written notice of default from
     the Texas Comptroller of Public Accounts, then the Texas Comptroller of Public Accounts may:

              (a) enforce the entire amount of its claims;

              (b) exercise any and all rights and remedies the Texas Comptroller of Public Accounts may have
              under applicable state law; and/or

              (c) seek such relief as may be appropriate in the Court.

              The reorganized debtor shall have the opportunity to cure two (2) times over the life of the plan. In
              the event of the third default, the Texas Comptroller of Public Accounts may proceed with the state
              law remedies for collection of all amounts due under state law.

     Notwithstanding anything in the Plan to the contrary, but with respect to the Texas Comptroller of Public
     Accounts only, the Plan shall not release or discharge any entity, other than the Debtors or Reorganized
     Debtors, from any liability owed to the Texas Comptroller of Public Accounts for a tax debt, including


                                                                                                                   Page 24

https://docs.google.com/document/d/1S6jww_uI0Hbac3xFkCSDlDr_-nLk6YnjAR4iE_tbS_w/edit                                         24/48
7/15/2019                  1st Amended
                   Case 19-10061       Combined Disclosure
                                     Document      133 Statement
                                                           Filed in& TXSB
                                                                     Plan - Sunglo
                                                                              on Home  Health - 07-15-2019
                                                                                   07/15/19      Page 25- Google
                                                                                                           of 48Docs



     interest and penalties on such tax. This provision is not an admission by any party that such liability
     exists.

     Notwithstanding anything in the Plan to the contrary, but with respect to the Texas Comptroller of Public
     Accounts only, the Plan shall not limit the the Texas Comptroller of Public Accounts’s setoff rights under
     11 U.S.C. § 553. This provision is not an admission by any party that such setoff rights exist.

     Class 6:      The secured claim of Compass Bank [Claim 17] in the amount of $13,353.13 secured by a
     2015 Ford Transit Van with VINxx6238. This creditor is impaired.

     Treatment: Debtor shall pay this claim by remitting payments of $406.23 monthly for thirty-six (36)
     months with interest on the unpaid balance accruing at 6.0% per annum. Payments shall begin on the
     Effective Date and shall be due on the 1st day of each month, thereafter.

     Default under the Plan (“Plan Default”) shall occur if Debtor fails to make a required monthly payment. If
     Plan Default occurs Compass Bank shall send written notice of default to Debtor’s address: 3201 South
     Expressway 83, Harlingen, Texas 78550, with a copy to Debtor’s attorney. If the Debtor fails to cure the
     Plan Default within twenty (20) days of the date that notice was sent, it is a Final Default under this Order.
     Compass Bank is only required to send two (2) notices of Plan Default, with opportunity to cure. If there
     is a third Plan Default after two (2) cures, it is a Final Default and no further notice of an opportunity to
     cure must be given, Compass Bank may then proceed with state law remedies for collection of all amounts
     due under state law.

     Class 7:      The secured claim of Ford Motor Credit Company, LLC [Claim 4] in the amount of
     $14,008.74 secured by a 2015 Chevrolet Express Van with VINxx5892. This creditor is impaired.

     Treatment: Debtor shall pay this claim by remitting payments of $426.17 monthly for thirty-six (36)
     months with interest on the unpaid balance accruing at 6.0% per annum. Payments shall begin on the
     Effective Date and shall be due on the 1st day of each month, thereafter.

     Default under the Plan (“Plan Default”) shall occur if Debtor fails to make a required monthly payment. If
     Plan Default occurs Ford Motor Credit Company, LLC shall send written notice of default to Debtor’s
     address: 3201 South Expressway 83, Harlingen, Texas 78550, with a copy to Debtor’s attorney. If the
     Debtor fails to cure the Plan Default within twenty (20) days of the date that notice was sent, it is a Final
     Default under this Order. Ford Motor Credit Company, LLC is only required to send two (2) notices of
     Plan Default, with opportunity to cure. If there is a third Plan Default after two (2) cures, it is a Final
     Default and no further notice of an opportunity to cure must be given, Ford Motor Credit Company, LLC
     may then proceed with state law remedies for collection of all amounts due under state law.




                                                                                                                   Page 25

https://docs.google.com/document/d/1S6jww_uI0Hbac3xFkCSDlDr_-nLk6YnjAR4iE_tbS_w/edit                                         25/48
7/15/2019                  1st Amended
                   Case 19-10061       Combined Disclosure
                                     Document      133 Statement
                                                           Filed in& TXSB
                                                                     Plan - Sunglo
                                                                              on Home  Health - 07-15-2019
                                                                                   07/15/19      Page 26- Google
                                                                                                           of 48Docs



     Class 8:       The secured claims of Ally Bank in the total amount of amount of $48,176.22, consisting
     of the following claims listed below as sub-classes. This creditor is impaired.

     Class 8a:     The secured claim of Ally Bank [Claim 8] in the amount of $8,237.38 secured by a 2013
     Hyundai Elantra with VINxx2772. This claim is impaired.

     Class 8b:     The secured claim of Ally Bank [Claim 9] in the amount of $15,162.97 secured by a 2014
     Chevrolet Express Van VINxx4079. This claim is impaired.

     Class 8c:     The secured claim of Ally Bank [Claim 10] in the amount of $8,155.25 secured by a 2013
     Hyundai Elantra with VINxx2756. This claim is impaired.

     Class 8d:     The secured claim of Ally Bank [Claim 11] in the amount of $8,465.38 secured by a 2013
     Hyundai Elantra with VINxx1673. This claim is impaired.

     Class 8e:     The secured claim of Ally Bank [Claim 12] in the amount of $8,155.25 secured by a 2013
     Hyundai Elantra with VINxx3261. This claim is impaired.

     Treatment: Debtor shall pay the Class 8 claims, totaling $48,176.22, to AllyBank by remitting payments
     of $1,465.62 monthly for thirty-six (36) months with interest on the unpaid balance accruing at 6.0% per
     annum. Payments shall begin on the Effective Date and shall be due on the 1st day of each month,
     thereafter. The Class 8 payments shall be applied by Ally Bank as follows:

           (i)   Class 8a is [Claim 8] in the amount of $8,237.38 secured by a 2013 Hyundai Elantra with
     VINxx2772 and shall be paid with monthly payments of $250.60 per month;
           (ii)  Class 8b is [Claim 9] in the amount of $15,162.97 secured by a 2014 Chevrolet Express
     Van VINxx4079 and shall be paid with monthly payment of $461.29 per month;

          (iii)  Class 8c is [Claim 10] in the amount of $8,155.25 secured by a 2013 Hyundai Elantra with
     VINxx2756 and shall be paid with monthly payment of $248.10 per month;

          (iv)   Class 8d is [Claim 11] in the amount of $8,465.38 secured by a 2013 Hyundai Elantra with
     VINxx1673 and shall be paid with monthly payments of $257.53 per month; and

          (v)    Class 8e is [Claim 12] in the amount of $8,155.25 secured by a 2013 Hyundai Elantra with
     VINxx3261 and shall be paid with monthly payments of $248.10 per month.

     The treatment of these Class 8 Claims and application of the monthly Plan Payments is summarized as
     follows:


                                                                                                                   Page 26

https://docs.google.com/document/d/1S6jww_uI0Hbac3xFkCSDlDr_-nLk6YnjAR4iE_tbS_w/edit                                         26/48
7/15/2019                  1st Amended
                   Case 19-10061       Combined Disclosure
                                     Document      133 Statement
                                                           Filed in& TXSB
                                                                     Plan - Sunglo
                                                                              on Home  Health - 07-15-2019
                                                                                   07/15/19      Page 27- Google
                                                                                                           of 48Docs




    8                            Ally Bank                      Total Amount       3 years      $1,465.62 monthly for 36 months to be    6.0%
                   Secured Claims Impaired - Vehicle Loans       $48,176.22                     applied pro-rata to each sub-class of
                                                                                                Class 7 Claims

        8a          Ally Bank - [Claim 8] (VINxx2772)             $8,237.38     Pro-rata payment of $250.60 for 36 months - out of the
                   Secured Claim Impaired - Vehicle Loan                        $1,454.72 monthly payment

        8b          Ally Bank - [Claim 9] (VINxx4079)            $15,162.97     Pro-rata payment of $461.29 for 36 months - out of the
                   Secured Claim Impaired - Vehicle Loan                        $1,454.72 monthly payment

        8c          Ally Bank - [Claim 10] (VINxx2756)            $8,155.25     Pro-rata payment of $248.10 for 36 months - out of the
                   Secured Claim Impaired - Vehicle Loan                        $1,454.72 monthly payment

        8d          Ally Bank - [Claim 11] (VINxx1673)            $8,465.38     Pro-rata payment of $257.53 for 36 months - out of the
                   Secured Claim Impaired - Vehicle Loan                        $1,454.72 monthly payment

        8e          Ally Bank - [Claim 12] (VINxx3261)            $8,155.25     Pro-rata payment of $248.10 for 36 months - Out of the
                   Secured Claim Impaired - Vehicle Loan                        $1,454.72 monthly payment



     Default under the Plan (“Plan Default”) shall occur if Debtor fails to make a required monthly payment. If
     Plan Default occurs Ally Bank shall send written notice of default to Debtor’s address: 3201 South
     Expressway 83, Harlingen, Texas 78550, with a copy to Debtor’s attorney. If the Debtor fails to cure the
     Plan Default within twenty (20) days of the date that notice was sent, it is a Final Default under this Order.
     Ally Bank is only required to send two (2) notices of Plan Default, with opportunity to cure. If there is a
     third Plan Default after two (2) cures, it is a Final Default and no further notice of an opportunity to cure
     must be given, Ally Bank may then proceed with state law remedies for collection of all amounts due
     under state law.

     Class 9:       The secured claims of Toyota Motor Credit Corporation (“Toyota MCC”) in the total
     amount of amount of $87,668.14, consisting of the following claims listed below as sub-classes. This
     creditor is impaired.

     Class 9a:    The secured claim of Toyota MCC [Claim 21] in the amount of $8,311.15 secured by a
     2016 Toyota Corolla with VINxx7831. This claim is impaired.

     Class 9b:    The secured claim of Toyota MCC [Claim 22] in the amount of $12,492.20 secured by a
     2016 Toyota Corolla with VINxx0359. This claim is impaired.

     Class 9c:    The secured claim of Toyota MCC [Claim 23] in the amount of $7,625.95 secured by a
     2015 Toyota Corolla with VINxx3366. This claim is impaired.




                                                                                                                               Page 27

https://docs.google.com/document/d/1S6jww_uI0Hbac3xFkCSDlDr_-nLk6YnjAR4iE_tbS_w/edit                                                     27/48
7/15/2019                  1st Amended
                   Case 19-10061       Combined Disclosure
                                     Document      133 Statement
                                                           Filed in& TXSB
                                                                     Plan - Sunglo
                                                                              on Home  Health - 07-15-2019
                                                                                   07/15/19      Page 28- Google
                                                                                                           of 48Docs



     Class 9d:    The secured claim of Toyota MCC [Claim 24] in the amount of $7,353.23 secured by a
     2015 Toyota Corolla with VINxx1840. This claim is impaired.

     Class 9e:    The secured claim of Toyota MCC [Claim 25] in the amount of $10,664.05 secured by a
     2016 Toyota Corolla with VINxx8549. This claim is impaired.

     Class 9f:    The secured claim of Toyota MCC [Claim 26] in the amount of $12,728.81 secured by a
     2016 Toyota Corolla with VINxx1841. This claim is impaired.

     Class 9g:    The secured claim of Toyota MCC [Claim 27] in the amount of $10,665.24 secured by a
     2016 Toyota Corolla with VINxx3376. This claim is impaired.

     Class 9h:    The secured claim of Toyota MCC [Claim 28] in the amount of $10,664.83 secured by a
     2016 Toyota Corolla with VINxx7777. This claim is impaired.

     Class 9i:    The secured claim of Toyota MCC [Claim 29] in the amount of $7,162.68 secured by a
     2015 Toyota Corolla with VINxx1840. This claim is impaired.

     Treatment:    Debtor shall pay the Class 9 claims, totaling $87,668.14, to Toyota MCC by remitting
     payments of $2,667.04 monthly for thirty-six (36) months with interest on the unpaid balance accruing at
     6.0% per annum. Payments shall begin on the Effective Date and shall be due on the 1st day of each
     month, thereafter. The Class 8 payments shall be applied by Ally Bank as follows:

          (i)    Class 9a is [Claim 21] in the amount of $8,311.15 secured by a 2016 Toyota Corolla with
     VINxx7831 and shall be paid with monthly payments of $252.84 per month;

          (ii)   Class 9b is [Claim 22] in the amount of $12,492.20 secured by a 2016 Toyota Corolla with
     VINxx0359 and shall be paid with monthly payment of $380.04 per month;

          (iii)  Class 9c is [Claim 23] in the amount of $7,625.95 secured by a 2015 Toyota Corolla with
     VINxx3366 and shall be paid with monthly payment of $232.00 per month;

          (iv)   Class 9d is [Claim 24] in the amount of $7,353.23 secured by a 2015 Toyota Corolla with
     VINxx1840 and shall be paid with monthly payments of $223.70 per month;

          (v)    Class 9e is [Claim 25] in the amount of $10,664.05 secured by a 2016 Toyota Corolla with
     VINxx8549 and shall be paid with monthly payments of $324.42 per month;




                                                                                                                   Page 28

https://docs.google.com/document/d/1S6jww_uI0Hbac3xFkCSDlDr_-nLk6YnjAR4iE_tbS_w/edit                                         28/48
7/15/2019                  1st Amended
                   Case 19-10061       Combined Disclosure
                                     Document      133 Statement
                                                           Filed in& TXSB
                                                                     Plan - Sunglo
                                                                              on Home  Health - 07-15-2019
                                                                                   07/15/19      Page 29- Google
                                                                                                           of 48Docs



          (vi)   Class 9f is [Claim 26] in the amount of $12,728.81 secured by a 2016 Toyota Corolla with
     VINxx1841 and shall be paid with monthly payment of $387.24 per month;

          (vii) Class 9g is [Claim 27] in the amount of $10,665.24 secured by a 2016 Toyota Corolla with
     VINxx3376 and shall be paid with monthly payment of $324.46 per month;

          (viii) Class 9h is [Claim 28] in the amount of $10,664.83 secured by a 2016 Toyota Corolla with
     VINxx7777 and shall be paid with monthly payments of $324.44 per month; and

          (ix)   Class 9i is [Claim 29] in the amount of $7,162.68 secured by a 2015 Toyota Corolla with
     VINxx1840 and shall be paid with monthly payments of $217.90 per month.

     The treatment of these Class 9 Claims and application of the monthly Plan Payments is summarized as
     follows:

    9                 Toyota Motor Credit Corporation           Total Amount       3 years      $2,667.04 monthly for 36 months to be    6.0%
                   Secured Claims Impaired - Vehicle Loans       $87,668.14                     applied pro-rata to each sub-class of
                                                                                                Class 8 Claims

        9a      Toyota Motor Credit Corporation - [Claim 21]      $8,311.15     Pro-rata payment of $252.84 for 36 months - Out of the
                  Secured Claims Impaired - Vehicle Loan        (VINxx7831)     $2,647.22 monthly payment

        9b      Toyota Motor Credit Corporation - [Claim 22]     $12,492.20     Pro-rata payment of $380.04 for 36 months - Out of the
                  Secured Claims Impaired - Vehicle Loan        (VINxx0359)     $2,647.22 monthly payment OR Payment in full with
                                                                                insurance claim proceeds.

        9c      Toyota Motor Credit Corporation - [Claim 23]      $7,625.95     Pro-rata payment of $232.00 for 36 months - Out of the
                  Secured Claims Impaired - Vehicle Loan        (VINxx3366)     $2,647.22 monthly payment

        9d      Toyota Motor Credit Corporation - [Claim 24]      $7,353.23     Pro-rata payment of $223.70 for 36 months - Out of the
                  Secured Claims Impaired - Vehicle Loan        (VINxx1840)     $2,647.22 monthly payment

        9e      Toyota Motor Credit Corporation - [Claim 25]     $10,664.05     Pro-rata payment of $324.42 for 36 months - Out of the
                  Secured Claims Impaired - Vehicle Loan        (VINxx8549)     $2,647.22 monthly payment

        9f      Toyota Motor Credit Corporation - [Claim 26]     $12,728.81     Pro-rata payment of $387.24 for 36 months - Out of the
                  Secured Claims Impaired - Vehicle Loan        (VINxx1841)     $2,647.22 monthly payment

        9g      Toyota Motor Credit Corporation - [Claim 27]     $10,665.24     Pro-rata payment of $324.46 for 36 months - Out of the
                  Secured Claims Impaired - Vehicle Loan        (VINxx3376)     $2,647.22 monthly payment

        9h      Toyota Motor Credit Corporation - [Claim 28]     $10,664.83     Pro-rata payment of $324.44 for 36 months - Out of the
                  Secured Claims Impaired - Vehicle Loan        (VINxx7777)     $2,647.22 monthly payment

        9i      Toyota Motor Credit Corporation - [Claim 29]     $7,162.68      Pro-rata payment of $217.90 for 36 months - Out of the
                  Secured Claims Impaired - Vehicle Loan       (VINxx31840)     $2,647.22 monthly payment




                                                                                                                               Page 29

https://docs.google.com/document/d/1S6jww_uI0Hbac3xFkCSDlDr_-nLk6YnjAR4iE_tbS_w/edit                                                     29/48
7/15/2019                  1st Amended
                   Case 19-10061       Combined Disclosure
                                     Document      133 Statement
                                                           Filed in& TXSB
                                                                     Plan - Sunglo
                                                                              on Home  Health - 07-15-2019
                                                                                   07/15/19      Page 30- Google
                                                                                                           of 48Docs



     Default under the Plan (“Plan Default”) shall occur if Debtor fails to make a required monthly payment. If
     Plan Default occurs Toyota MCC shall send written notice of default to Debtor’s address: 3201 South
     Expressway 83, Harlingen, Texas 78550, with a copy to Debtor’s attorney. If the Debtor fails to cure the
     Plan Default within twenty (20) days of the date that notice was sent, it is a Final Default under this Order.
     Toyota MCC is only required to send two (2) notices of Plan Default, with opportunity to cure. If there is a
     third Plan Default after two (2) cures, it is a Final Default and no further notice of an opportunity to cure
     must be given, Toyota MCC may then proceed with state law remedies for collection of all amounts due
     under state law.

     Class 10:      The secured claim of the Internal Revenue Service [Claim 3] in the amount of $300,094.94
     which consists of unpaid taxes of $181,364.40, penalties of $113,788.35, and unpaid interest of $4,942.19.
     This claim is impaired.

     Class 11:      The Unsecured Priority Tax Claim of the Internal Revenue Service [Claim 3] in the amount
     of $499,642.44 which consists of unpaid taxes of $452,714.50 and unpaid interest of $46,927.94. This
     claim is impaired.

     Class 12:   The Unsecured Non-Priority Tax Claim of the Internal Revenue Service [Claim 3] in the
     amount of $135,232.53 which consists of penalties and unpaid interest. This claim is impaired.

     Treatment: Debtor shall pay the Internal Revenue Service a lump sum of $634,078.90, in full and final
     satisfaction of: (i) the Class 10 claim, (ii) the Class 11 claim, and (iii) the Class 12 claim (collectively, the
     “IRS Class”) totaling $934,969.91, which consists of $634,078.90 in unpaid taxes, $113,788.35 in unpaid
     penalties, and $187,102.66 in unpaid interest. The Clerk of Court shall remit the lump sum of
     $634,078.90 to the Internal Revenue Service, from the funds on deposit in the Registry of the Court, as per
     the 1st Amended Stipulation and Agreement to Deposit Settlement Funds into Registry of Court Pending
     Confirmation [Doc. 121] and the accompanying Order Stipulation and Agreement and AUthorizing
     Deposit of Settlement Funds into Registry of Court Pending Confirmation [Doc. 118] (collectively, the
     “Stipulation”), within five (5) days of entry of the order confirming this Plan.

     As described in the Stipulation, Ruben Salazar (50% owner) (“Mr. Salazar”) remitted a capital
     contribution in the amount of $634,078.90 (the “Settlement Proceeds”) from the life insurance claim
     proceeds arising from the policy insuring the life of his wife, Linda Salazar, Deceased (50% owner). Mr.
     Salazar deposited the Settlement Proceeds into the Registry of the Court on July 1, 2019, in compliance
     with the Stipulation.

     The lump sum payment of the Settlement Proceeds shall constitute full and final satisfaction of the
     amounts owed by Debtor to the Internal Revenue Service under the IRS Class. The IRS’s receipt of the



                                                                                                                   Page 30

https://docs.google.com/document/d/1S6jww_uI0Hbac3xFkCSDlDr_-nLk6YnjAR4iE_tbS_w/edit                                         30/48
7/15/2019                  1st Amended
                   Case 19-10061       Combined Disclosure
                                     Document      133 Statement
                                                           Filed in& TXSB
                                                                     Plan - Sunglo
                                                                              on Home  Health - 07-15-2019
                                                                                   07/15/19      Page 31- Google
                                                                                                           of 48Docs



     Settlement Funds shall constitute full and final satisfaction of the Trust Debt assessed against and owed by
     both (i) Ruben Salazar, and, (ii) the Estate of Linda Salazar, Deceased, arising from the IRS Class.

     Class 13: The general unsecured class of creditors consists of $526,187.27 owed to twenty-nine (29)
     different creditors as described below (collectively, the “General Unsecured Claims”):

            Name of Unsecured Creditor                      Amount              Basis for Debt         Pro-Rata %   Monthly
                                                             Owed                                                   Payment

   Ability Network, Inc.                                       $1,321.00    Services Rendered                0.25        $21.92

   Aetna Inc.                 [Claim 20]                       $3,519.73    Overpaid Services                0.69        $60.52

   Allscripts Healthcare      [Claim 1]                        $2,878.20                                     0.56        $49.12

   American Express National Bank [Claim 15]                  $18,778.84    Credit Card                      3.56       $312.22

   Amerifactors                                               $10,490.00    Services Rendered                1.99       $174.53

   Beta Therapy Management, Inc.                              $10,200.00    Services Rendered                1.93       $169.27

   Brewer Office Systems                                         $140.73    Rent for Copiers                 0.02          $1.76

   Capital One Bank (USA), N.A. [Claim 16]                     $2,671.74    Credit Card                      0.55        $48.24

   Knight Capital Funding III, LLC                          $133,573.38     Operating Loan                  25.38      $2,225.83

   Lamar Advertising Company [Claim 14]                        $7,047.00    Goods Sold                       1.33       $116.65

   L.R. Pelly, M.D.                                           $32,328.00    Services Rendered                6.19       $542.87

   Liberty DME                                                   $229.56    Goods Sold                       0.04          $3.50

   Lone Star National Bank                                     $3,000.00    Rent for Office Building         0.57        $49.98

   Mario L. Vasquez Aguilar, PLLC                              $3,000.00    Services Rendered                0.57        $49.98

   McBee Associates, Inc.       [Claim 30]                    $21,042.50    Services Rendered                3.99       $349.92

   McKesson Information Solutions                           $110,947.07     Services Rendered               21.08      $1,848.71

   Medline Ind                                                 $6,844.35    Services Rendered                 1.3       $114.01

   Noe Reyes                                                     $675.00    Services Rendered                0.12        $10.52

   Pitney Bowes, Inc. [Claim 18]                               $2,187.45    Goods Sold                       0.36        $31.57

   Purchase Power                                              $1,753.11    Services Rendered                0.33        $28.94

   Shred-It San Antonio                                          $801.94    Services Rendered                0.15        $13.16

   Strategic Healthcare Programs                                 $633.26    Services Rendered                0.12        $10.52



                                                                                                                    Page 31

https://docs.google.com/document/d/1S6jww_uI0Hbac3xFkCSDlDr_-nLk6YnjAR4iE_tbS_w/edit                                          31/48
7/15/2019                  1st Amended
                   Case 19-10061       Combined Disclosure
                                     Document      133 Statement
                                                           Filed in& TXSB
                                                                     Plan - Sunglo
                                                                              on Home  Health - 07-15-2019
                                                                                   07/15/19      Page 32- Google
                                                                                                           of 48Docs




   Terminix - Weslaco                                            $163.46    Services Rendered             0.03             $2.63

   Therapy at Home, PLLC                                       $5,580.50    Services Rendered             1.06            $92.96

   Time Warner Cable                                           $2,454.95    Services Rendered             0.48            $42.09

   Valley Healing Hands                                       $48,610.50    Services Rendered             9.24           $810.34

   Veronica’s Physical Therapy Services, PL                   $95,315.00    Services Rendered           18.11          $1,588.24

   Total Owed:                                              $526,187.27     100% dividend             5 years          $8,770.00


     Treatment: The holders of the General Unsecured Claims will receive a one hundred percent (100%)
     dividend (more or less) on their allowed claims in equal monthly installments at 0% interest. Specifically
     Debtor shall remit a monthly total payment of $8,770.00, to be distributed pro-rata to each of the holders
     of General Unsecured Claims, for a period of 60 months. Interest will not accrue on the amounts owed to
     this class of creditor. Payments shall begin on the Effective Date and shall be due on the 1st day of each
     month, thereafter. If the monthly pro-rata payment is less than $25.00, Debtor will pay the unsecured
     creditor three (3) months’ payments on a quarterly basis. These claims are impaired.

     Class 14:    Equity Interests. This Class consists of the equity interest held in the Debtor by (i) Ruben
     Salazar (50% ownership) and (ii) the Estate of Linda Salazar, Deceased (50%).

     Treatment: The shareholders will retain their interests in the Debtor. While the shareholders shall retain
     their interests in the Debtor, they shall not receive any dividend payments or distributions on account of
     that interest until all senior classes are paid in full.




                                                                                                                   Page 32

https://docs.google.com/document/d/1S6jww_uI0Hbac3xFkCSDlDr_-nLk6YnjAR4iE_tbS_w/edit                                          32/48
7/15/2019                  1st Amended
                   Case 19-10061       Combined Disclosure
                                     Document      133 Statement
                                                           Filed in& TXSB
                                                                     Plan - Sunglo
                                                                              on Home  Health - 07-15-2019
                                                                                   07/15/19      Page 33- Google
                                                                                                           of 48Docs



                                                            C. Treatment of Claims
  Class                       Name of Creditor                       Amount         Years         Payment (Amount and Frequency)                  Interest
                            Classification of Claim                  Claimed       Amortized                                                      Rate

    1                           Trustee Fee                            n/a             n/a        The outstanding fees will be paid within          n/a
                             Administrative Claim                                                 30-days of entry of Final Decree


    2               Attorney’s fees & expenses of JS Whitworth      $40,000.00                    Upon approval of the Court, these                 0%
                               Administrative Claim                                               attorney’s fees and costs will be paid within
                                                                                                  30-days of confirmation of this Plan


    3          Taxing Entities-Cameron County, City of              $24,559.17      3 years       $815.72 monthly for 36 months                    12%
               Harlingen, Harlingen CISD (includes 2019)
                          Secured Tax Claim Impaired

    4             Texas Workforce Commission [Claim 2]              $5,342.70        1 year       $461.06 monthly for 12 months                    6.5%
                Unsecured Priority Employment Tax - Impaired

    5          Texas Comptroller of Public Accounts [Claim 32]      $2,910.32        1 year       $251.15 monthly for 12 months                    6.5%
                 Unsecured Priority Franchise Tax - Impaired

    6              Compass Bank - [Claim 17] (VINxx6238)            $13,353.13       3 years      $406.23 monthly for 36 months                    6.0%
                    Secured Claim Impaired - Vehicle Loan

    7            Ford Motor Credit Company, LLC [Claim 4]           $14,008.74       3 years      $426.17 monthly for 36 months                    6.0%
               Secured Claim Impaired - 2015 Chev Express Van

    8                            Ally Bank                         Total Amount      3 years      $1,465.62 monthly for 36 months to be            6.0%
                   Secured Claims Impaired - Vehicle Loans          $48,176.22                    applied pro-rata to each sub-class of
                                                                                                  Class 7 Claims

          8a         Ally Bank - [Claim 8] (VINxx2772)              $8,237.38     Pro-rata payment of $250.60 for 36 months - out of the
                    Secured Claim Impaired - Vehicle Loan                         $1,454.72 monthly payment

          8b         Ally Bank - [Claim 9] (VINxx4079)              $15,162.97    Pro-rata payment of $461.29 for 36 months - out of the
                    Secured Claim Impaired - Vehicle Loan                         $1,454.72 monthly payment

          8c         Ally Bank - [Claim 10] (VINxx2756)             $8,155.25     Pro-rata payment of $248.10 for 36 months - out of the
                    Secured Claim Impaired - Vehicle Loan                         $1,454.72 monthly payment

          8d         Ally Bank - [Claim 11] (VINxx1673)             $8,465.38     Pro-rata payment of $257.53 for 36 months - out of the
                    Secured Claim Impaired - Vehicle Loan                         $1,454.72 monthly payment

          8e         Ally Bank - [Claim 12] (VINxx3261)             $8,155.25     Pro-rata payment of $248.10 for 36 months - Out of the
                    Secured Claim Impaired - Vehicle Loan                         $1,454.72 monthly payment

    9                 Toyota Motor Credit Corporation              Total Amount      3 years      $2,667.04 monthly for 36 months to be            6.0%
                   Secured Claims Impaired - Vehicle Loans          $87,668.14                    applied pro-rata to each sub-class of
                                                                                                  Class 8 Claims

          9a     Toyota Motor Credit Corporation - [Claim 21]        $8,311.15    Pro-rata payment of $252.84 for 36 months - Out of the
                   Secured Claims Impaired - Vehicle Loan          (VINxx7831)    $2,647.22 monthly payment




                                                                                                                                      Page 33

https://docs.google.com/document/d/1S6jww_uI0Hbac3xFkCSDlDr_-nLk6YnjAR4iE_tbS_w/edit                                                              33/48
 7/15/2019                  1st Amended
                    Case 19-10061       Combined Disclosure
                                      Document      133 Statement
                                                            Filed in& TXSB
                                                                      Plan - Sunglo
                                                                               on Home  Health - 07-15-2019
                                                                                    07/15/19      Page 34- Google
                                                                                                            of 48Docs




          9b     Toyota Motor Credit Corporation - [Claim 22]        $12,492.20     Pro-rata payment of $380.04 for 36 months - Out of the
                   Secured Claims Impaired - Vehicle Loan           (VINxx0359)     $2,647.22 monthly payment OR Payment in full with
                                                                                    insurance claim proceeds.

          9c     Toyota Motor Credit Corporation - [Claim 23]         $7,625.95     Pro-rata payment of $232.00 for 36 months - Out of the
                   Secured Claims Impaired - Vehicle Loan           (VINxx3366)     $2,647.22 monthly payment

          9d     Toyota Motor Credit Corporation - [Claim 24]         $7,353.23     Pro-rata payment of $223.70 for 36 months - Out of the
                   Secured Claims Impaired - Vehicle Loan           (VINxx1840)     $2,647.22 monthly payment

          9e     Toyota Motor Credit Corporation - [Claim 25]        $10,664.05     Pro-rata payment of $324.42 for 36 months - Out of the
                   Secured Claims Impaired - Vehicle Loan           (VINxx8549)     $2,647.22 monthly payment

          9f     Toyota Motor Credit Corporation - [Claim 26]        $12,728.81     Pro-rata payment of $387.24 for 36 months - Out of the
                   Secured Claims Impaired - Vehicle Loan           (VINxx1841)     $2,647.22 monthly payment

          9g     Toyota Motor Credit Corporation - [Claim 27]        $10,665.24     Pro-rata payment of $324.46 for 36 months - Out of the
                   Secured Claims Impaired - Vehicle Loan           (VINxx3376)     $2,647.22 monthly payment

          9h     Toyota Motor Credit Corporation - [Claim 28]        $10,664.83     Pro-rata payment of $324.44 for 36 months - Out of the
                   Secured Claims Impaired - Vehicle Loan           (VINxx7777)     $2,647.22 monthly payment

          9i     Toyota Motor Credit Corporation - [Claim 29]         $7,162.68     Pro-rata payment of $217.90 for 36 months - Out of the
                   Secured Claims Impaired - Vehicle Loan           (VINxx31840)    $2,647.22 monthly payment

     10              Internal Revenue Service - [CLAIM 3]            $300,094.94    $634,078.90
                               Secured Tax Claim                                    Discounted      Payment of $634,078.90 in full with
                                                                                    Amount that
                                   Impaired                                                         deposit into Registry of Court,
                                                                                    includes
                                                                                    Class 10,       pursuant to Stipulation, with
     11              Internal Revenue Service - [CLAIM 3]            $499,642.44    Class 11, and   remittance to IRS within 5-days of
                          Unsecured Priority Tax Claim                              Class 12        entry of Confirmation Order.
                                   Impaired

     12              Internal Revenue Service- [CLAIM 3]             $135,232.53
                            Unsecured Non-Priority
                                   Impaired

     13                   General Unsecured Creditors                $526,187.27    5 years         $8,770.00 monthly for 60 months to be      0%
                            Unsecured Non-Priority                  100% dividend                   distributed pro rata.
                                   Impaired                           to be paid
                                                                       pro-rata

     14         Equity Interest Holders - Ruben Salazar and Heirs                                   Interest in Debtor will be maintained.
                                 of Linda Salazar

Total (estimated) Monthly Plan Payment:                                             100% payoff of creditors over 5 years:             $15,263.00




                                                                                                                                    Page 34

 https://docs.google.com/document/d/1S6jww_uI0Hbac3xFkCSDlDr_-nLk6YnjAR4iE_tbS_w/edit                                                         34/48
7/15/2019                  1st Amended
                   Case 19-10061       Combined Disclosure
                                     Document      133 Statement
                                                           Filed in& TXSB
                                                                     Plan - Sunglo
                                                                              on Home  Health - 07-15-2019
                                                                                   07/15/19      Page 35- Google
                                                                                                           of 48Docs



                                                     D. Feasibility of the Plan

     This plan is feasible as set out below. Specifically, Debtor’s projected disposable monthly income of
     $37,776.57 is more than sufficient to cover the projected Plan Payments of $15,263.00.

     The Debtor earns income from the healthcare services it provides to its patients: (i) skilled nursing and
     various therapy services to its clients in their homes; (ii) non-medical personal attendant services in their
     homes to assist them in their daily living tasks; and, (iii) adult day care at its center located in San Benito.
     A true and correct copy of Debtor’s projected budget for July 2019 through December 2019 is attached as
     Exhibit “A” and incorporated herein for all purposes.

     Debtor’s current monthly income is described as follows:
                Description of Source of Income                       Average Monthly Gross
                                                                             Income

 Monthly Collections for Services (daily avg $24,287.00)                               $534,314.00

 Monthly Expenses (daily avg $15,371.50)                                               $496,537.43

 Average Monthly Net Profit                                                                                    $37,776.57

                                                             Projected Monthly Plan Payment:                   $15,263.00

                                                       Overage After Projected Plan Payment:                   $22,513.57


                              VIII. Alternative to the Debtor’s Plan – Liquidation Analysis

     The only alternative is liquidation. However, liquidation would not be in the best interest of the estate
     because there would not be any funds available for distribution after all of the secured creditors were paid
     the amounts owed and secured by their liens. Specifically, Debtor would not be able to maximize the
     value of the estate under liquidation.

     Section 1129(a)(7)(A) of the Bankruptcy Code requires that each holder of a claim must either accept the
     Plan or receive payments or property with a value of at least as much as would be available in a chapter 7
     liquidation of the Debtor’s assets.

     As set forth above, each holder of a secured claim is either receiving its collateral or is being paid the
     value of its claim, with interest. This treatment satisfies the liquidation test under §1129(a)(7)(A).
     Holders of priority claims are paid in full, with interest. This also satisfies the requirements of
     §1129(a)(7).



                                                                                                                   Page 35

https://docs.google.com/document/d/1S6jww_uI0Hbac3xFkCSDlDr_-nLk6YnjAR4iE_tbS_w/edit                                         35/48
 7/15/2019                    1st Amended
                      Case 19-10061       Combined Disclosure
                                        Document      133 Statement
                                                              Filed in& TXSB
                                                                        Plan - Sunglo
                                                                                 on Home  Health - 07-15-2019
                                                                                      07/15/19      Page 36- Google
                                                                                                              of 48Docs



       The Debtor has estimated that its assets, after payment of liens, would generate the following amounts in a
       chapter 7 liquidation:
                                    LIQUIDATION ANALYSIS (UNAUDITED)

   DESCRIPTION AND CATEGORY OF                  FAIR MARKET       AMOUNT         AD VALOREM           VALUE FOR          LIQUIDATION VALUE
              ASSETS                               VALUE          SECURED        TAXES OWED             ESTATE           (after payment of liens)
                                                                   LIEN(S)                          (after liens paid)

Office Furniture & Office Equipment                  $15,000.00                                                                        $6,750.001

Machinery, Equipment & Vehicles                     $242,713.00    $163,210.00         $24,559.17          $54,903.83                $108,320.852

Accounts Receivable                                 $294,587.00                                                  $0.00                $294,587.00
                                                                   $300,095.00
Cash                                                 $19,593.00                                            $14,085.00                  $19,593.00

TOTAL VALUE OF ASSETS:                              $571,893.00                                                                       $429,250.85

TOTAL LIENS SECURED:                                               $463,305.00         $24,559.17

TOTAL VALUE AFTER LIENS:                                                                                   $84,028.83

TOTAL LIQUIDATION VALUE                                                                                                               -$58,613.35
(after payment of liens)

Total IRS Unsecured Debt                                                                                 $634,874.97

Net Liquidation Value after payment to IRS:                                                                                          -$693,488.32



                                              IX. Risks to Creditors under the Debtor’s Plan

       There is always a chance that a plan may not succeed, but Debtor feels confident that its current operations
       will generate more than sufficient income to pay the projected $15,263.00 Plan Payment.

                                                         X. Payment – Prepayment

       Any claim may be prepaid at any time, without penalty. Interest as provided in this Plan must be paid
       through the date of the prepayment. Distribution under the Plan shall commence on the first of the month,
       following on full month after the Effective Date. Effective Date shall mean fifteen (15) days following
       entry of the Confirmation Order.
                                                   XI. Tax Issues

       The federal income tax effects on holders of claims will vary depending on how the holder has treated its
       claim for tax purposes. For example, if the holder has a basis in its debt claim and is paid an amount less
       1
            This amount is based upon a 45% liquidation rate of recovery on these items of personal property.
       2
           This amount is based upon a 45% liquidation rate of recovery on these items of personal property.


                                                                                                                                   Page 36

 https://docs.google.com/document/d/1S6jww_uI0Hbac3xFkCSDlDr_-nLk6YnjAR4iE_tbS_w/edit                                                          36/48
7/15/2019                  1st Amended
                   Case 19-10061       Combined Disclosure
                                     Document      133 Statement
                                                           Filed in& TXSB
                                                                     Plan - Sunglo
                                                                              on Home  Health - 07-15-2019
                                                                                   07/15/19      Page 37- Google
                                                                                                           of 48Docs



     than its basis, the holder may be entitled to a federal income tax deduction for its loss. This will depend
     on the holder’s own tax characteristics and cannot be assured. Conversely, if the holder has no basis in its
     debt claim, the holder may recognize income for federal income tax purposes based on payments under
     the Plan.

     Because each holder’s federal income tax situation may vary, you are urged to consult your own tax
     advisors to determine the federal income tax effect of the Plan on you.

     The Debtor may also have a federal income tax effect from the Plan. To the extent that indebtedness is
     discharged, the Debtor may have a basis adjustment on its assets. Moreover, any sale of assets may
     produce taxable income. No opinion regarding the income tax ramifications of this Plan is provided to
     any party-in-interest or Creditor.

                                             XII. Executory Contracts and Leases

                                      A. Rejected Executory Contracts and Leases
     The executory contracts and lease listed below are rejected as of the Effective Date, unless another
     termination date is designated by an order of the Court. Proofs of claim for damages arising from the
     rejection of an executory lease or contract must be filed no later than 30 days after the Effective Date.
     Claims filed after that date will not be paid.


        Contracting Party                       Description of Contract                 Amount Required to Cure any
                                                                                                 Default

   Lone Star National Bank          Commercial Lease Agreement                         Unknown
   Attn: Rueben Cole                Headquarters located at:
   117 South 10th Avenue            3201 S. Expressway 83
   Edinburg, TX 78539               Harlingent, Texas 78550
                                    $3,500.00 monthly rent/month-to-month term


      The amount shown under “Amount Required to Cure Any Default” will be paid not later than 30 days
     after the Effective Date of the Plan.

     If the rejection of an executory contract or unexpired lease pursuant to this Article gives rise to a Claim by
     the other party or parties to such contract or lease, such Claim, to the extent that it is timely filed and is an
     Allowed Claim, shall be classified as a Class 13 General Unsecured Claim; provided however, that the
     Unsecured Claim arising from rejection shall be forever barred and shall not be enforceable against the
     Debtor, Debtor, its successors or properties, unless a proof of Claim is filed and served on the Debtor
     within 30 days after the date of the notice of entry of an order of the Bankruptcy Court authorizing
     rejection of the executory contract or unexpired lease, which order may be the Confirmation Order.


                                                                                                                      Page 37

https://docs.google.com/document/d/1S6jww_uI0Hbac3xFkCSDlDr_-nLk6YnjAR4iE_tbS_w/edit                                            37/48
7/15/2019                  1st Amended
                   Case 19-10061       Combined Disclosure
                                     Document      133 Statement
                                                           Filed in& TXSB
                                                                     Plan - Sunglo
                                                                              on Home  Health - 07-15-2019
                                                                                   07/15/19      Page 38- Google
                                                                                                           of 48Docs



                                        B. Assumed Executory Contracts and Leases

     The executory contracts and leases listed below are assumed by the Debtor:
                Landlord                         Dates of Lease           Address of Leasehold               Terms of Payment
                                                     Term
 2026 E. Tyler, L.L.C.                        10/01/2019 to               Debtor’s Headquarters:          $7,383.63 Monthly
 Attn: Anne Flory                             09/30/2022                  2026 E. Tyler Avenue
 2026 E. Tyler Avenue                                                     Harlingen, Texas 78550          Base Rent: $5,917.50
 Harlingen, Texas 78550                       36 months                                                   Taxes:     $1,466.13
                                                                          7890 square-feet Office space
 New Millennium L. Investments, Inc.             month-to-month          Sunglo Adult Daycare:            $4,712.00 Monthly
 Attn: Laura E. Aragon-Dominguez                                         1462 Scott Brown
 212 Mockingbird Avenue                                                  San Benito, Texas
 Mission, Texas 78572

 Bill D. Pope and Maria G. Pope                  month-to-month          Rio Grande City Office:          $1,500.00 Monthly
 P.O. Box 116                                                            100 East 2nd Street
 Rio Grande City, Texas 78582                                            Rio Grande City, TX 78582


     If you are the Contracting Party on an assumed contract and disagree with the cure amounts shown you
     must file an objection prior to the objection deadline. If you do not file an objection prior to the objection
     deadline, the Court may confirm the Plan and you will be bound by the terms of the confirmed Plan as to
     the cure amount.
                                              XIII. Claims Objections

     Claims objections must be filed not later than 30 days after entry of the order confirming the Plan. This
     deadline may be extended by the Court, on motion by a party in interest. Any such motion must be filed
     not later than 30 days after entry of the order confirming the Plan.

                                              XIV. Effect of Confirmation of Plan

                                          A. Discharge, Vesting, and Effective Date

     Confirmation of the Plan shall discharge and fully satisfy, pursuant to and so provided by 11 U.S.C.
     §1141(d) of the Bankruptcy Code, and as provided contractually pursuant to the terms of the Plan, all
     Debts, liabilities, and obligations of the Debtor (including all penalties, fines or forfeitures, and damages)
     that arose before the Confirmation Date, except as otherwise specifically provided in the Plan or the Order
     Confirming Plan, whether or not such Claim is Allowed or paid pursuant to this Plan. Upon
     Confirmation, the Plan shall Discharge all Debts (as defined in 11 U.S.C. §101) and all Claims against,
     and liabilities of, the Debtor which are Dischargeable by Debtor in a case under 11 U.S.C. §101. et seq. by



                                                                                                                        Page 38

https://docs.google.com/document/d/1S6jww_uI0Hbac3xFkCSDlDr_-nLk6YnjAR4iE_tbS_w/edit                                              38/48
7/15/2019                  1st Amended
                   Case 19-10061       Combined Disclosure
                                     Document      133 Statement
                                                           Filed in& TXSB
                                                                     Plan - Sunglo
                                                                              on Home  Health - 07-15-2019
                                                                                   07/15/19      Page 39- Google
                                                                                                           of 48Docs



     statute or by law applicable to Title 11, U.S.C., and in a Chapter 11 Case, or by contract with a Creditor.
     All Creditors and Persons will continue to be stayed and enjoined from proceeding against the Debtor and
     its assets pursuant to 11 U.S.C. §524.

     IT IS THE INTENTION OF THIS PLAN THAT ONCE CONFIRMATION OCCURS, THE
     DEBTOR WILL BE FULLY, FINALLY, AND COMPLETELY DISCHARGED FROM ALL
     LIABILITIES INCLUDING CLAIMS AND DEBTS AND SHALL BE RE-VESTED WITH ALL
     PROPERTY OF THE ESTATE AS HEREIN PROVIDED.

     Upon Confirmation, title to all exempt assets of the Debtor shall be retained by and re-vested in the
     Debtor, free and clear of all claims, liens, security and equitable interests, except as specifically set forth in
     this Plan. The Order Confirming Plan shall be a judicial determination of and a contract for, the discharge
     of the liabilities of and Claims against the Debtor.

     The Effective Date of this Plan is the fifteenth (15th) day after entry of the order confirming the Plan,
     unless the confirmation order is stayed. If the confirmation order is stayed, the Effective Date shall be the
     15th day following the termination of the stay. No party may act pursuant to this Plan prior to the Effective
     Date.
                                   B. Obligations to the United States Trustee

     The Debtor will be responsible for timely payments of the United States Trustee quarterly fees incurred
     pursuant to 28 U.S.C. §1930(a)(6). Any fees due as of the date of confirmation will be paid on the
     Effective Date. After confirmation, the Debtor will continue to file timely financial reports in the format
     required by the United States Trustee and continue to pay quarterly fees as accrued until the case is closed,
     converted to a case under chapter 7, or dismissed.

                     XV. Releases and Alteration of Rights of and With Respect to Third Parties

     Release of Liens, Claims and Causes of Action: All creditors of the Debtor receiving payment or
     distributions pursuant to the Plan in consideration for the promises and obligations of the Debtor under the
     Plan shall be deemed to have waived, released, and discharged all rights or claims which they had or
     might have had against the Debtor.

     Allowed Secured Claims: The lien securing any Allowed Secured Claim shall be deemed to be released
     and discharged in its entirety when the Allowed secured Claim secured by such lien has been paid in full
     in accordance with the provisions of this Plan, and as may be limited by the provisions of this Plan. Upon
     such payment in full, the holder of such Allowed Secured Claims shall execute and deliver such
     instruments as may be reasonably requested by the Debtor or the Re-vested Debtor, in order to reflect such
     release and discharge on the appropriate land or public filing records.


                                                                                                                   Page 39

https://docs.google.com/document/d/1S6jww_uI0Hbac3xFkCSDlDr_-nLk6YnjAR4iE_tbS_w/edit                                         39/48
7/15/2019                  1st Amended
                   Case 19-10061       Combined Disclosure
                                     Document      133 Statement
                                                           Filed in& TXSB
                                                                     Plan - Sunglo
                                                                              on Home  Health - 07-15-2019
                                                                                   07/15/19      Page 40- Google
                                                                                                           of 48Docs




     Release of Judgment Liens: the Order confirming the Plan shall constitute a release and discharge of all
     judgment liens against any property, creditor asset, or asset of the Debtor or the Bankruptcy Estate. A
     certified copy of the confirmation Order, shall constitute a release of any such judgment lien, or, at its sole
     discretion, the Debtor may demand and obtain from any judgment lien holder, at the cost of expense of the
     Debtor, a release of such judgment lien in recordable form. If after a reasonable request is made, any
     creditor who refuses or fails to execute said release, all costs (attorney’s fees, filing fees, etc.) to enforce
     this process shall be borne by the creditor who refused.

     Guarantees; Indemnities; Notes; Bonds; Etc.: All Claims and causes of action based upon guarantees of
     collection, payment or performance, indemnity or performance bonds, promissory notes, or other similar
     undertakings made or given by the Debtor as to the obligations or performance of another or of any other
     person shall be discharged, released and no further force and effect, except as otherwise provided in this
     Plan.

     Release Upon Payment and Discharge: All consideration and payments provided under this Plan shall be
     in exchange for and in complete satisfaction, discharge and release of all Claims, Debts and liabilities of
     any nature whatsoever against the Debtor or any of their assets or properties effective on the Effective
     Date. Except as may be otherwise provided herein, at the Confirmation Date all Claims against the Debtor
     shall be satisfied, Discharged, and released in full; and all claimants, holders of Claims and all Creditors
     shall be precluded from asserting against the Debtor, its assets, properties, or interests held by it, any
     Claim or future Claim based upon any transaction arising on or prior to the Confirmation Date.

     Releases: All creditors of the Debtor receiving payment or distributions pursuant to the Plan, in
     consideration for the premises and obligations of the Debtor under the Plan, shall be deemed to have
     waived, released, and Discharged all rights or Claims which they had or might have had against the
     Debtor, except those expressly set out herein, unless otherwise ordered by this Court in the Confirmation
     Order.

     Exculpations: The fullest permissible under all applicable law, the Debtor and Reorganized Debtor and its
     current shareholders, officers, directors, members, managers, agents, representatives for same shall neither
     have nor incur any liability to any entity including, specifically any holder of a Claim or Interest for any
     act taken or admitted to be taken in connection with or related to the prosecution of this Chapter 11 Case,
     the formulation, preparation, dissemination, implementation, Confirmation or consummation of any Plan,
     any Disclosure Statement, the Confirmation Order, or any contract, instrument, release or other agreement
     or document created or entered into, or any other act taken or omitted to be taken in connection with the
     Chapter 11 Case, any settlement agreement, purchase offer (whether accepted or rejected), any Plan, any
     Disclosure Statement, or the Confirmation Order, including Solicitation or acceptance of any Plan.



                                                                                                                   Page 40

https://docs.google.com/document/d/1S6jww_uI0Hbac3xFkCSDlDr_-nLk6YnjAR4iE_tbS_w/edit                                         40/48
7/15/2019                  1st Amended
                   Case 19-10061       Combined Disclosure
                                     Document      133 Statement
                                                           Filed in& TXSB
                                                                     Plan - Sunglo
                                                                              on Home  Health - 07-15-2019
                                                                                   07/15/19      Page 41- Google
                                                                                                           of 48Docs



     Third-Parties: Except as otherwise provided in the Plan or the Confirmation Order, on and after the
     Effective Date, each Holder of a Class who (i) has voted to accept this Plan or abstained from voting and
     (ii) has not opted out from the release provided herein shall be deemed to have conclusively, absolutely,
     unconditionally, irrevocably, and forever, released and discharged the Debtor from any and all claims,
     interests, obligations, rights, suits, damages, causes of action, remedies and liabilities whatsoever,
     including any derivative claims asserted against Debtor’s Representatives and its shareholders for
     conducting business on behalf of Debtor, whether such claims are known or unknown, foreseen or
     unforeseen, existing or hereafter arising, in law, equity or otherwise, that such entity or claimant would
     have been legally entitled to assert (whether individually or collectively), based on or relating to, or in any
     manner arising from, in whole or in part, the Debtor, Debtor’s shareholders, the Debtor’s pre-petition and
     post-petition purchase, sale, or rescission of the purchase or sale of any asset of the Debtor, the subject
     matter of, or the transactions or events giving rise to, any claim or interest that is treated in the Plan, the
     business or contractual arrangements between the Debtor and any released party, the negotiation,
     formulation or preparation of the Plan and Disclosure Statement or related agreements, instruments or
     other documents, upon any other act or omission, transaction, agreement, event or other occurrence taking
     place on or before the Effective Date.
                                                     XVI. Default

     Unless stated elsewhere provided in this Plan, if there is a default in payment to a creditor under this Plan,
     the default must be cured within 20 days of written notice sent to the Debtor by the affected creditor. If
     the default is not cured within the 20-day period, the creditor may seek any rights available under the
     Bankruptcy Code or under applicable non-bankruptcy law.

                                                          XVII. Injunction

     Except as otherwise provided in the Plan or the Confirmation Order, as of the Confirmation Date, but
     subject to the occurrence of the Effective Date, all Persons who have held, hold or may hold Claims
     against the Debtor, the Estate, properties of the Estate or proceeds of said property are, with respect to any
     such claims, specifically permanently enjoined and restrained from commencing, conducting or
     continuing any action or proceeding against the Debtor upon such Claims, including, but not limited to: (i)
     commencing, conducting or continuing in any manner, directly or indirectly, any suit, action or other
     proceeding of any kind (including, without limitation) any proceeding in a judicial, arbitral, administrative
     or other forum) against or affecting the Debtor, Estate, properties of the Estate or proceeds of said
     property, or any direct or indirect transferee of any property of, or successor in interest to, any of the
     foregoing Persons based upon such Claims; (ii) enforcing, levying, attaching (including, without
     limitation, any pre-judgment attachment), collecting or otherwise recovering by any manner or means,
     whether directly or indirectly, of any judgment, award, decree or order against the Debtor, the Estate
     properties of the Estate or proceeds of said property, or any direct or indirect transferee of any property of,
     or successor in interest to, any of the foregoing Persons; (iii) creating, perfecting or otherwise enforcing in


                                                                                                                   Page 41

https://docs.google.com/document/d/1S6jww_uI0Hbac3xFkCSDlDr_-nLk6YnjAR4iE_tbS_w/edit                                         41/48
7/15/2019                  1st Amended
                   Case 19-10061       Combined Disclosure
                                     Document      133 Statement
                                                           Filed in& TXSB
                                                                     Plan - Sunglo
                                                                              on Home  Health - 07-15-2019
                                                                                   07/15/19      Page 42- Google
                                                                                                           of 48Docs



     any manner, directly or indirectly, any encumbrance of any kind against the Debtor, the Estate, properties
     of the Estate or proceeds of said property or any direct or indirect transferee of any property of, or
     successor in interest to, any of the foregoing Persons; (iv) asserting any right of setoff, subrogation, or
     recoupment of any kind, directly or indirectly, against any obligation due the Debtor, the Estate, properties
     of the Estate or proceeds of said property, or any direct or indirect transferee of any property of, or
     successor in interest to, the foregoing Persons; and (v) acting or proceeding in any manner, in any place
     whatsoever, that does not conform to or comply with the provisions of the Plan.

                                        XVIII. Release Upon Payment and Discharge

     All consideration and payments provided under this Plan shall be in exchange for and in complete
     satisfaction, discharge and release of all Claims, Debts, and liabilities of any nature whatsoever against the
     Debtor or any of its assets or properties effective on the Effective Date. Except as may otherwise
     provided herein, at the Discharge Date all Claims against the Debtor shall be satisfied, Discharged, and
     released in full; and all claimants, holders of Claims and all Creditors shall be precluded from asserting
     against the Debtor, its assets, properties, or interests held by it, any Claim or future Claim based upon any
     transaction arising on or prior to the Confirmation Date.

                                                        XIX. Exculpations

     To the fullest extent permissible under all applicable law, the Debtor and its current shareholder, officers,
     directors, members, managers, agents, representatives, if any, for same shall neither have nor incur any
     liability to any entity including, specifically, any holder of a Claim or Interest for any act taken or
     admitted to be taken in connection with or related to the prosecution of this Chapter 11 Case, the
     formulation, preparation, dissemination, implementation, Confirmation or consummation of any Plan, any
     Disclosure Statement, the Confirmation Order, or any contract, instrument, release or other agreement or
     document created or entered into, or any other act taken or omitted to be taken in connection with the
     Chapter 11 Case, any settlement agreement, purchase offer (whether accepted or rejected), any Plan, any
     Disclosure Statement, or the Confirmation Order, including solicitation of acceptance of the Plan. No
     portion of such exculpation shall apply to any officer, director, or employee of the Debtor or their
     representatives, that held any such position prior to date of the order for relief.

                                                    XX. Subordinated Claims

     Creditors whose Claims are subordinated: (i) in accordance with 11 U.S.C. §510 or 11 U.S.C. §1129(b) by
     Final Order; or (ii) pursuant to this Plan consists of claims or interest which have been excluded from
     participation in the distributions to be made to holders of Class 13 unsecured claims because they are
     Insiders as that term is defined by the Bankruptcy Code. Likewise, Class 14 consists of (i) Ruben Salazar
     (50% ownership) and (ii) the Estate of Linda Salazar, Deceased (50%), insiders who will not receive or


                                                                                                                   Page 42

https://docs.google.com/document/d/1S6jww_uI0Hbac3xFkCSDlDr_-nLk6YnjAR4iE_tbS_w/edit                                         42/48
7/15/2019                  1st Amended
                   Case 19-10061       Combined Disclosure
                                     Document      133 Statement
                                                           Filed in& TXSB
                                                                     Plan - Sunglo
                                                                              on Home  Health - 07-15-2019
                                                                                   07/15/19      Page 43- Google
                                                                                                           of 48Docs



     participate in any distributions under the Plan. These 14 claims will not receive dividends or distributions
     from the Debtor until the claims of all Creditors that are subject to this Plan who are of a higher priority
     are satisfied in full pursuant to the terms of the Plan, except to the extent property management or similar
     fees are specified by the Plan.
                                            XXI. Jurisdiction of the Court

     Without limiting the effect of Article 11.01 the Bankruptcy Court shall retain jurisdiction after
     Confirmation to:
              (a) modify the Plan after entry of the Confirmation Order, pursuant to the provisions of the Plan,
     the Bankruptcy Code, and the Bankruptcy Rules;
              (b) correct any defect, cure any omission, reconcile any inconsistency, or make any other necessary
     changes or modification in or to the Plan, or the Confirmation Order as may be necessary to carry out the
     purposes and intent of the Plan;
              (c) hear or determine any cause of action, and to enter and implement such orders as may be
     necessary or appropriate, to execute, interpret, implement, consummate, or enforce the Plan and the
     transactions contemplated thereunder;
              (d) hear and determine disputes arising in connection with the execution, interpretation,
     implementation, consummation, or enforcement of the Plan, and to enforce, including by specific
     performance, the provisions of the Plan;
              (e) hear and determine disputes arising in connection with the execution, interpretation,
     implementation, consummation, or enforcement of any settlement agreements entered into by the Debtor
     during the Case;
              (f) enter and implement orders or take such other actions as may be necessary or appropriate to
     restrain interference with the consummation or implementation of the Plan, including, without limitation,
     to issue, administer, and enforce injunctions, releases, assignments, transfers of property or property
     rights, or other obligations contained in the Plan and the Confirmation Order;
              (g) assure the performance of the Debtor of its obligations to make distributions under the Plan;
              (h) enter such orders or judgments, including injunctions, as necessary to enforce the title, rights,
     and powers of the Debtor, Debtor, or the Plan;
              (i) hear and determine any and all adversary proceedings, applications, and contested matters,
     including any remands after appeal;
              (j) ensure that distributions to holders of Allowed Claims are accomplished as provided herein;
              (k) hear and determine any timely objections to or motions or applications concerning Claims or
     the allowance, classification, priority, compromise, setoff, estimation, or payment of any Claim, to the
     fullest extent permitted by the provisions of Section 157 of Title 28 of the United States Code;
              (l) enter an implement such orders as may be appropriate in the event the Confirmation Order is for
     any reason stayed, revoked, modified, reversed, or vacated;
              (m) hear and determine any motions, contested matters or adversary proceedings involving taxes,
     tax refunds, tax attributes, tax benefits, and similar or related matters with respect to the Debtor and/or


                                                                                                                   Page 43

https://docs.google.com/document/d/1S6jww_uI0Hbac3xFkCSDlDr_-nLk6YnjAR4iE_tbS_w/edit                                         43/48
7/15/2019                  1st Amended
                   Case 19-10061       Combined Disclosure
                                     Document      133 Statement
                                                           Filed in& TXSB
                                                                     Plan - Sunglo
                                                                              on Home  Health - 07-15-2019
                                                                                   07/15/19      Page 44- Google
                                                                                                           of 48Docs



     Debtor arising on or prior to the Effective Date, arising on account of transactions contemplated by the
     Plan, or relating to the period of administration of the Case;
             (n) hear and determine all applications for the employment or compensation of Professional
     Persons and reimbursement of expenses under Sections 330, 331 or 503(b) of the Bankruptcy Code or the
     Plan;
             (o) recover all assets of the Debtor and Property of the Estates wherever located, including actions
     under chapter 5 of the Bankruptcy Code;
             (p) hear and determine any and all motions pending as of the Confirmation Date for the rejection,
     assumption, or assignment of Executory contracts or unexpired leases and the allowance of any Claim
     resulting there from;
             (q) hear and determine such other matters and for such other purposes as may be provided in the
     Confirmation Order;
             (r) consider and act on the compromise and settlement of any Claim against, or Interest in the
     Debtor, including without limitation, any disputes relating to any Administrative Claims, any Bar Date, or
     Bar Date Order;
             (s) hear and determine all questions and disputes regarding title to the assets of any of the Debtor
     and its respective Estate;
             (t) hear and determine any other matters related hereto, including the implementation and
     enforcement of all orders entered by the Bankruptcy Court in the Case; and
             (u) enter such orders as are necessary to implement and enforce any injunctions provide for in the
     Plan and Confirmation Order.

                                      XXII. DEBTOR’S REQUEST FOR APPROVAL

     WHEREFORE, the Debtor submits this Disclosure Statement and Plan, in good faith, in accordance with
     the provisions of Title 11, U.S.C. §101, et seq. and §1125 for approval of the Court at the Disclosure
     Statement Hearing, and for consideration by Creditors and other Parties-in-interest with respect to voting
     on the proposed Plan, and as the sole source of information furnished by the Debtor, or to be furnished by
     the Debtor, in solicitation of acceptance of the Debtor’s Plan.

     SIGNED on the 15th day of July 2019.

     Respectfully submitted,

     SUNGLO HOME HEALTH SERVICES, INC.


     By: __/s/ Ruben Salazar_________________
            Ruben Salazar, President



                                                                                                                   Page 44

https://docs.google.com/document/d/1S6jww_uI0Hbac3xFkCSDlDr_-nLk6YnjAR4iE_tbS_w/edit                                         44/48
7/15/2019                  1st Amended
                   Case 19-10061       Combined Disclosure
                                     Document      133 Statement
                                                           Filed in& TXSB
                                                                     Plan - Sunglo
                                                                              on Home  Health - 07-15-2019
                                                                                   07/15/19      Page 45- Google
                                                                                                           of 48Docs




     JS WHITWORTH LAW FIRM, PLLC
     P.O Box 2831
     McAllen, Texas 78504
     (956) 371-1933 - Telephone
     (956)265-1753 - Fax
     Email: jana@jswhitworthlaw.com

     By:      /s/ Jana Smith Whitworth
              Jana Smith Whitworth
              SBOT 00797453
              Federal ID: 20656

     ATTORNEY FOR DEBTOR-IN-POSSESSION




                                                                                                                   Page 45

https://docs.google.com/document/d/1S6jww_uI0Hbac3xFkCSDlDr_-nLk6YnjAR4iE_tbS_w/edit                                         45/48
7/15/2019                  1st Amended
                   Case 19-10061       Combined Disclosure
                                     Document      133 Statement
                                                           Filed in& TXSB
                                                                     Plan - Sunglo
                                                                              on Home  Health - 07-15-2019
                                                                                   07/15/19      Page 46- Google
                                                                                                           of 48Docs



                                                  CERTIFICATE OF SERVICE
             I hereby certify that a copy of the Debtor’s 1st Amended Combined Chapter 11 Disclosure
    Statement and Plan of Reorganization was served on July 15, 2019, on all parties and counsel of record,
    in the manner indicated below:                                   /s/ Jana Smith Whitworth


   U.S. TRUSTEE:                                                   DEBTOR:
   Via ECF                                                         Via Email
   Stephen Statham                                                 SUNGLO HOME HEALTH SERVICES, INC.
   606 N. Carancahua, Ste. 1107                                    Attn: Leonel Munoz, CFO
   Corpus Christi, Texas 78401                                     3201 S. Expressway 83
   Email: stephen.statham@usdoj.gov                                Harlingen, Texas 78550
                                                                   Email:leonel_34@yahoo.com
   Via ECF
   Jose Vela, Jr., Assistant U.S. Attorney                         Via ECF
   Office of the United States Attorney                            Office of Texas Attorney General
   1000 Louisiana Street, Suite 2300                               J. Casey Roy, Assistant Attorney General
   Houston, TX 77002                                               Bankruptcy Regulatory Section
   Email: jose.vela@usdoj.gov                                      P.O. Box 12548, MC-008
   Attorney for Internal Revenue Service                           Austin, Texas 78711-2548
                                                                   Telecopier: (512) 936-1409
   Via ECF                                                         Email: casey.roy@oag.texas.gov
   Diane W. Sanders
   Linebarger Goggan Blair & Sampson, LLP                          Via ECF
   P.O. Box 17428                                                  Donald L. Turbyfill
   Austin, Texas 78760                                             Devlin, Naylor & Turbyfill, P.L.L.C.
   Email: austin.bankruptcy@publicans.com                          5120 Woodway Drive, Suite 9000
   Attorney for Hidalgo County                                     Houston, Texas 77056-1725
                                                                   Email: dturbyfill@dntlaw.com
   Via ECF                                                         (713) 586-7053 - Fax
   Robert L. Barrows                                               Attorneys for Ford Motor Credit
   Warran, Drugan & Barrows, P.C.
   800 Broadway                                                    Via ECF
   San Antonio, Texas 78215                                        Office of Texas Attorney General
   Email: rbarrows@wdblaw.com                                      Courtney J. Hull, Assistant Attorney General
   Attorneys for Frost Bank                                        Bankruptcy & Collections Division
                                                                   P.O. Box 12548
   Via Email                                                       Austin, Texas 78711-2548
   Paul R. Lawrence                                                Email: bk-chull@oag.texas.gov
   LAWRENCE LAW FIRM                                               Email: sherri.simpson@oag.texas.gov
   2180 North Loop West, Suite 510                                 Attorney for Texas Workforce Commission
   Houston, Texas 77018
   Email: prlawrence@lbandd.com
   Attorneys for Ally Bank



                                                                                                                   Page 46

https://docs.google.com/document/d/1S6jww_uI0Hbac3xFkCSDlDr_-nLk6YnjAR4iE_tbS_w/edit                                         46/48
7/15/2019                  1st Amended
                   Case 19-10061       Combined Disclosure
                                     Document      133 Statement
                                                           Filed in& TXSB
                                                                     Plan - Sunglo
                                                                              on Home  Health - 07-15-2019
                                                                                   07/15/19      Page 47- Google
                                                                                                           of 48Docs




   Via U.S.P.S. - First Class Mail                                 Via Email
   Ability Network, Inc.                                           Scott Walsh
   P.O. Box 856015                                                 Walsh McGurk Cordova Nixon, PLLC
   Minneapolis, MN 55485-6015                                      4900 N. 10th St.
                                                                   McAllen, TX 78504
   Via U.S.P.S. - First Class Mail                                 Email: swalsh@wmcnlaw.com
   Aetna Inc.                                                      Attorney for Lone Star National Bank
   Attn: Aaron McCollough
   McGuireWoods                                                    Via Email
   77 W. Wacker Drive, Suite 4100                                  Office of Attorney General - Bankruptcy/Collections
   Chicago, IL 60601                                               P.O. Box 12548, MC-008
                                                                   Austin, Texas 78711
   Via U.S.P.S. - First Class Mail                                 Email: bankrkuptcytax@oag.gov
   Brewer Office Systems                                           Email: bankruptcysection@cpa.texas.gov
   405 West Van Buren
                                                                   Attorneys for Texas Comptroller of Public Accounts
   Harlingen, Texas 78550
                                                                   Via U.S.P.S. - First Class Mail
   Via U.S.P.S. - First Class Mail
                                                                   Amerifactors
   EFB Partners, LLC
                                                                   P.O. Box 628328
   8200 N.W. 52nd Terrace, Suite 20
                                                                   Orlando, FL 32862
   Doral, FL 33166
                                                                   Via U.S.P.S. - First Class Mail
   Via Email
                                                                   American Express National Bank
   Knight Capital Funding III, LLC
                                                                   ℅ Becket and Lee, LLP
   Attn: Phillip W.Z. Yates
                                                                   P.O. Box 3001
   110 Southeast 6th Street, Suite 700
                                                                   Malvern, PA 19355-0701
   Fort Lauderdale, FL 33301
   Email: Legal@knightcapitalfunding.com
                                                                   Via U.S.P.S. - First Class Mail
   Email: Phillip.Yates@KnightCapitalFunding.com
                                                                   Allscripts Healthcare
                                                                   305 Church at North Hills Street
   Via U.S.P.S. - First Class Mail
                                                                   Raleigh, NC 27609
   Liberty DME
   1708 Mozelle Street
                                                                   Via U.S.P.S. - First Class Mail
   Pharr, Texas 78577
                                                                   Beta Therapy Management Inc.
                                                                   1287 Janet Lane
   Via U.S.P.S. - First Class Mail
                                                                   Brownsville, Texas 78526
   Pitney Bowes Inc.
   27 Waterview Drive, 3rd Floor
                                                                   Via U.S.P.S. - First Class Mail
   Shelton, CT 06484
                                                                   Capital One Bank (USA), N.A.
                                                                   ℅ American InfoSource as agent
   Via U.S.P.S. - First Class Mail
                                                                   4515 N. Santa Fe Avenue
   Medline Ind
                                                                   Oklahoma City, OK 73118
   P.O. Box 121080
   Dallas, Texas 75312



                                                                                                                   Page 47

https://docs.google.com/document/d/1S6jww_uI0Hbac3xFkCSDlDr_-nLk6YnjAR4iE_tbS_w/edit                                         47/48
7/15/2019                  1st Amended
                   Case 19-10061       Combined Disclosure
                                     Document      133 Statement
                                                           Filed in& TXSB
                                                                     Plan - Sunglo
                                                                              on Home  Health - 07-15-2019
                                                                                   07/15/19      Page 48- Google
                                                                                                           of 48Docs




   Via U.S.P.S. - First Class Mail                                 Via U.S.P.S. - First Class Mail
   McBee Associates, Inc.                                          L.R. Pelly, M.D.
   ℅ Sherman, Silverstein, Kohl, Rose & Podolsky,PC                34 Robins Lane
   308 Harper Drive, Suite 200                                     Brownsville, Texas 78521
   Moorestown, NJ 08057
                                                                   Via U.S.P.S. - First Class Mail
   Via U.S.P.S. - First Class Mail                                 Lamar Advertising Company-Credit Department
   Noe Reyes                                                       P.O. Box 66338
   1108 N. 35th Street                                             Baton Rouge, LA 70896
   Hidalgo, Texas 78557
                                                                   Via U.S.P.S. - First Class Mail
   Via U.S.P.S. - First Class Mail
                                                                   Mario L. Vasquez Aguilar, PLLC
   Shred-It San Antonio
   28883 Network Place
                                                                   2768 Pharmacy Road
   Chicago, IL 60673                                               Rio Grande City, Texas 78582

   Via U.S.P.S. - First Class Mail                                 Via U.S.P.S. - First Class Mail
   Terminix - Weslaco                                              McKesson Information Solutions
   1508 Industrial Drive                                           P.O. Box 98347
   Weslaco, Texas 78599                                            Chicago, IL 60693

   Via U.S.P.S. - First Class Mail                                 Via U.S.P.S. - First Class Mail
   Time Warner Cable                                               New Millennium Investments Inc
   P.O. 60074                                                      Attn: Laura E. Aragon-Dominguez
   City of Industry, CA 91716                                      212 Mockingbird Avenue
                                                                   Mission, TX 78572
   Via U.S.P.S. - First Class Mail
   Valley Healing Hands, LLC                                       Via U.S.P.S. - First Class Mail
   Attn: Robin Varghese                                            Purchase Power
   3475 W. Alton Gloor, Suite D                                    P.O. Box 371874
   Brownsville, Texas 78520                                        Pittsburgh, PA 15250
   Via U.S.P.S. - First Class Mail                                 Via U.S.P.S. - First Class Mail
   Strategic Healthcare Programs                                   Toyota Motor Credit Corporation
   P.O. Box 101019                                                 P.O. Box 9013
   Atlanta, GA 30392                                               Addison, Texas 75001

   Via U.S.P.S. - First Class Mail                                 Via U.S.P.S. - First Class Mail
   Therapy at Home, PLLC                                           Veronica's Physical Therapy Serv
   2418 Buddy Owens Boulevard                                      5346 E. Hwy 83 - Unit 2
   McAllen, Texas 78504                                            Rio Grande City, TX 78582




                                                                                                                   Page 48

https://docs.google.com/document/d/1S6jww_uI0Hbac3xFkCSDlDr_-nLk6YnjAR4iE_tbS_w/edit                                         48/48
